Exhibit 10.3

 

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made this 29th day of June, 2005, between ARE-30 WEST
WATKINS, LLC, a Delaware limited liability company (“Landlord”), and NABI
BIOPHARMACEUTICALS, a Delaware corporation (“Tenant”).

 

Address:    30 West Watkins Mill Road, Gaithersburg, Maryland 20878 Premises:   
The entire 3-story building located at 30 West Watkins Mill Road, Gaithersburg,
Maryland, containing 102,815 rentable square feet, as measured (which
measurement shall be subject to verification by Tenant’s architect prior to the
Rent Commencement Date, with any variation being reflected in an amendment to
this Lease to be subsequently entered into by the parties to adjust any numbers
or figures which are predicated on the square footage being 102,815 square feet)
in accordance with the 1996 Standard Method of Measuring Floor Area in Office
Buildings, as adopted by the Building Owners and Managers Association (ANSI/BOMA
Z65.1-1996) (“BOMA”), and shown on Exhibit A. Project:    The project known as
“Alexandria Technology Center-Gaithersburg I” which consists of the buildings
and/or land located at 2 West Watkins Mill Road, 30 West Watkins Mill Road, and
1201 Clopper Road, Gaithersburg, Maryland, which buildings contain a total of
361,400 rentable square feet as measured in accordance with BOMA, as the same
may be expanded by Landlord from time to time (with any expansion to be measured
in accordance with BOMA and the size of the Project revised accordingly),
together with all improvements thereon and appurtenances thereto as described on
Exhibit B-1. Building:    That specific building in the Project located at 30
West Watkins Mill Road, Gaithersburg, Maryland and shown on Exhibit A. Land:   
That parcel of land more particularly identified on Exhibit B-2. Base Rent:   
$22.50 per rentable square foot of the Premises per annum; payable monthly as
set forth in this Lease.

 

Rentable Area of Premises: 102,815 sq. ft.

 

Rentable Area of Project: 361,400 sq. ft.

 

Rentable Area of Building: 102,815 sq. ft.

 

Security Deposit: $3,563,657.50.

 

Tenant’s Share of Operating Expenses: 100%

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 2

 

Building’s Share of Project: 28.45%, subject to equitable adjustment in the
event of the expansion of the Project.

 

Rent Adjustment Percentage: 3%

 

Commencement Date: The date of this Lease.

 

Base Term:    A term beginning on the Commencement Date (as defined in
Section 2(b)) and ending on December 31, 2017. Permitted Use:    General office
and laboratory purposes, research, development, testing, production and
manufacturing purposes, and the sale or distribution of biological and
pharmaceutical products and related products.

 

Address for Rent Payment:

 

135 N. Los Robles Avenue, Suite 250

Pasadena, CA 91101

Attention: Accounts Receivable

 

AFTER AUGUST 1, 2005

 

385 East Colorado Blvd., Suite 299

Pasadena, CA 91101

Attention: Accounts Receivable

 

Landlord’s Notice Address:

 

135 N. Los Robles Avenue, Suite 250

Pasadena, CA 91101

Attention: Corporate Secretary

 

AFTER AUGUST 1, 2005

 

385 East Colorado Blvd., Suite 299

Pasadena, CA 91101

Attention: Accounts Receivable

Tenant’s Notice Address:

 

NABI Biopharmaceuticals

30 W. Watkins Mill Road

Gaithersburg, Maryland 20878

Attention: Peter Marissael

 

Landlord’s Additional Notice Address:

 

946 Clopper Road

Gaithersburg, MD 20878

Attention: Lawrence J. Diamond

Tenant’s Additional Notice Address:

 

NABI Biopharmaceuticals

5800 Park of Commerce Blvd. NW

Boca Raton, FL 33487

Attention:   (i) Raafat Fahim

(ii) Anna Mack, Esq.

(iii) Accounts Payable

   

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

þ EXHIBIT A – PREMISES DESCRIPTION

 

þ EXHIBIT B-2 – LAND DESCRIPTION

 

þ EXHIBIT B-1 - DESCRIPTION OF PROJECT

 

þ EXHIBIT C - WORK LETTER

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 3

 

þ EXHIBIT D - COMMENCEMENT DATE

 

þ EXHIBIT F – TENANT’S PERSONAL PROPERTY

 

þ EXHIBIT H – PARKING MAP

 

þ EXHIBIT J – DRAWING OF LOT LINE ADJUSTMENT

 

þ EXHIBIT E - RULES AND REGULATIONS

 

þ EXHIBIT G – EXPANSION PROJECTS

 

þ EXHIBIT I – DESCRIPTION OF BASE BUILDING

 

þ EXHIBIT K – TENANTS WITH SUPERIOR EXPANSION RIGHT

 

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas
(including the Lot Line Adjustment, as defined herein), provided that such
modifications do not materially adversely affect Tenant’s use of the Premises
for the Permitted Use, access to or egress from the Premises, Tenant’s parking
rights under this Lease, or any utilities or drainage systems serving the
Premises. If Landlord develops a building on any portion of the Project which
materially obstructs the visibility of the Building from West Watkins Mill Road
or from Clopper Road, then Landlord, at Tenant’s request, shall provide a
monument sign for the Project, prominently displaying Tenant’s name, at the
corner of West Watkins Mill Road and Clopper Road, which monument sign may
display the names of other tenants at the Project, and in addition, Landlord
will install a sign identifying Tenant at the entrance to the loop road leading
to the Building, and will install directional signs (bearing Tenant’s name), as
reasonably necessary, along the loop road indicating the direction to the
Building.

 

2. Delivery; Acceptance of Premises; Commencement Date; Termination Right.

 

(a) Landlord shall deliver the Premises to Tenant on the Commencement Date
(“Delivery” or “Deliver”). If Landlord fails to timely Deliver the Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease shall not be void or voidable except as provided
herein.

 

(b) The “Commencement Date” shall be the date of this Lease. The “Rent
Commencement Date” shall be January 1, 2006. Landlord acknowledges that Tenant
may occupy and commence its operations in the Premises prior to the Rent
Commencement Date, and Tenant shall not be obligated to pay Rent for any period
prior to the Rent Commencement Date. The “Term” of this Lease shall be the Base
Term, as defined above on the first page of this Lease and the Extension Term
which Tenant may elect pursuant to Section 40 hereof.

 

Except as set forth in the Work Letter, if applicable, and except as set forth
in this paragraph and in Section 7 with respect to Initial Code Items:
(i) Tenant shall accept the Premises in their condition as of the Commencement
Date, subject to all applicable Legal Requirements (as defined in Section 7
hereof); (ii) Landlord shall not be liable to Tenant for

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 4

 

damages for any defects in the Premises; and (iii) Tenant’s taking possession of
the Premises shall be conclusive evidence that Tenant accepts the Premises and
that the Premises were in good condition at the time possession was taken.
Landlord shall Deliver the Premises to Tenant in good condition, with all
Building Systems (as defined in Section 13 below) which are then in the Building
in proper working order. During the period from the date of Delivery through and
including June 30, 2006 (the “Warranty Period”), Landlord shall be responsible,
at Landlord’s cost, for any defects in the original construction of the base
Building (“Defect” or “Defects”), as the Building was constructed in accordance
with a shell building description prepared by Gaudreau, Inc., Faisant
Associates, Inc. and Schlesinger/Pitz and Associates, Inc., which description is
attached to this Lease as Exhibit I, the “Base Building”. If any Defect
reasonably and necessarily requires replacement or repair (during the Warranty
Period), Tenant shall so notify Landlord in writing. If, after 30 days after
delivery of Tenant’s notice (or such shorter period which shall be reasonable in
light of the circumstances if such circumstances may be deemed to constitute an
emergency which materially interferes with Tenant’s ability to use a material
portion of the Premises or interferes materially with Tenant’s operations at the
Premises, provided that in its notice to Landlord Tenant states the
circumstances which constitute an emergency and the period of time after which
Tenant will perform any replacement or repair if Landlord has not agreed to do
so), Landlord has not agreed to perform the replacement or repair of such
Defect, Tenant shall deliver to Landlord a second written notice requesting that
Landlord perform such replacement or repair of such Defect. Any notice sent
under circumstances deemed to constitute an emergency shall not require a second
notice. Landlord shall be responsible for making any reasonable and necessary
repair or replacement of any Defect that Tenant initially provides Landlord with
notice of during the Warranty Period (which shall be at Landlord’s cost). If,
after notice as set forth in this Section 2(b), Landlord does not agree to
perform the replacement or repair, Tenant may replace or repair such Defect, and
demand arbitration, in accordance with the terms of Section 43 of this Lease
below, of the question of whether the replacement or repair of the Defect was
reasonable and necessary. If the Arbitrator finds that the replacement or repair
of the Defect was reasonable and necessary, Landlord shall reimburse Tenant for
the cost of the replacement or repair (and if Landlord fails to do so as
provided in Section 43 hereof, Tenant shall have the rights to set off its costs
against Base Rent as provided in Section 43). If the Arbitrator finds such
matter was not reasonable and necessary, then Tenant shall not be entitled to be
reimbursed for the cost of such replacement or repair.

 

(c) Tenant agrees and acknowledges that, except as expressly set forth in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

 

(d) The parties acknowledge that the Premises shall be built out in two distinct
phases: office space of not less than 15,000 rentable square feet (the “Office
Component”), and laboratory, warehouse, pilot plant and related office space
comprising the remainder of the

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 5

 

Premises (the “Laboratory Component”), as such portions of the Premises shall be
shown with more particularity on the TI Design Drawings, as defined in the Work
Letter. Tenant shall have the option to terminate this Lease in its entirety, or
with respect to the Laboratory Component only, by delivering to Landlord written
notice of Tenant’s clear and unambiguous intent to do so, not later than 5 p.m.
(PDT), November 1, 2005, which notice shall be accompanied by payment of the
Termination Fee, as defined below. If Tenant timely exercises its option to
terminate this Lease in its entirety as set forth in this Section 2(d), the
Lease shall terminate as of the date of Tenant’s notice. If Tenant terminates
this Lease in its entirety, Tenant shall within 30 days of the date of
termination also reimburse Landlord for that amount of the TI Allowance (as
defined in the Work Letter) that has been disbursed by Landlord. Notwithstanding
the foregoing, if Landlord elects in its reasonable discretion to keep for the
benefit of any subsequent lessee any of the Tenant Improvements which are
standard in office uses, and were paid for from the Office Component, then
Tenant shall not be required to pay back the portion of the Office Component
used to pay for Tenant Improvements which Landlord elects to keep and use.
Within one year of the date of Tenant’s notice to terminate, Landlord shall
notify Tenant if Landlord intends to keep and use any portion of the Tenant
Improvements paid for with the Office Component, and Tenant shall be permitted
to defer payment of the Office Component of the TI Allowance until it receives
such notice from Landlord. If, after such notice indicating that Landlord elects
not to keep and use some or all of the Tenant Improvements paid for from the
Office Component, Landlord decides to keep and use the same, Landlord shall
reimburse Tenant for the applicable portion of the TI Allowance relating to such
kept and used items to the extent that Tenant shall have paid back the same to
Landlord under the prior sentence.

 

If Tenant elects to terminate this Lease with respect to the Laboratory
Component only, then this Lease shall remain in full force and effect, and from
and after the date of Tenant’s notice of termination, the “Premises” shall mean
the Office Component only, and Tenant shall have no further rights or
obligations with respect to the Laboratory Component. If this Lease remains in
full force and effect with respect to the Office Component: (i) Tenant shall not
be required to pay “Additional TI Allowance Rent” (as such term is defined in
Section 3) during the Term; (ii) Base Rent shall be calculated on the actual
size of the Office Component, as reasonably determined by Landlord and Tenant;
(iii) The following provisions of this Lease shall be deemed deleted from this
Lease: Section 3(c) (Base Rent Credit); Section 38 (Signs; Exterior Appearance);
Section 39 (Right to Expand); Section 40 (Right to Extend Term); and Section 41
(Right to Purchase Building); (iv) the Tenant Improvements with respect to the
Office Component shall be Building standard improvements only; (v) the Security
Deposit amount shall be modified to be an amount equal to one year’s Base Rent
on the Office Component; (vi) Section 10 of the Lease (Parking) shall be amended
to read as follows:

 

“Subject to all matters reflected in the Official Records of Montgomery County,
Maryland, and subject further to Force Majeure or a Taking (as defined in
Section 19 below), Tenant shall have the right to use Tenant’s pro rata share of
the parking area for the Building (the “Parking Area”), shown more particularly
on the parking map attached hereto as Exhibit H. The use of the Parking Area
shall be at no cost to Tenant during the initial Term of this Lease. If any
other tenant of the Project interferes unreasonably with Tenant’s use of the
Parking Area, Tenant, after delivering notice of such interference to the other
tenant, may request that Landlord send a written notice to such other tenant
requesting that

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 6

 

such other tenant cease interfering with Tenant’s use of the Parking Area. Upon
receipt of such request, Landlord shall send such other tenant such written
notice.”

 

and (vii) the first sentence of Section 42 (Roof Rights) shall be amended to
read as follows:

 

“Tenant shall be permitted to use a portion of the roof top of the Building, as
reasonably designated by Landlord, to place satellite dish(es), communication
antennae or other equipment integral to Tenant’s operations (collectively such
equipment is referred to herein as “Roof Equipment”), subject to the
following:”.

 

If Tenant elects to terminate this Lease with respect to the Laboratory
Component only, then for the remainder of the Term, Landlord shall have the
option to terminate this Lease in its entirety upon not less than 90 days
written notice to Tenant. If Landlord elects to terminate this Lease, this Lease
shall terminate as of the date set forth in Landlord’s termination notice as the
termination date. The “Termination Fee” shall mean $771,112.00.

 

3. Rent.

 

(a) Base Rent. The Security Deposit shall be due and payable upon delivery by
Tenant of an executed copy of this Lease to Landlord. The first month’s Base
Rent shall be due and payable not less than thirty (30) days prior to, but not
more than sixty (60) days prior to the Rent Commencement Date. Tenant shall have
no obligation to pay Rent as to any portion of the Premises prior to the Rent
Commencement Date. If Tenant’s obligation to pay Rent with respect to a portion
of the Premises shall occur on a date other than the first day of any calendar
month, then Rent shall be prorated for such partial month based on the actual
number of days in such month. From and after the Rent Commencement Date, Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, except as expressly set forth otherwise in this Lease, monthly
installments of Base Rent on or before the first day of each calendar month
during the Term in lawful money of the United States of America, at the office
of Landlord for payment of Rent set forth above, or to such other person or at
such other place as Landlord may from time to time designate in writing. If the
expiration or termination of this Lease occurs on a date other than the last day
of any calendar month, then Rent shall be prorated for such partial month based
on the actual number of days in such month.

 

(b) Independent Obligations. Except as otherwise specifically set forth herein,
the obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent due
hereunder except for any abatement as may be expressly provided in this Lease.

 

(c) Base Rent Credit. The parties acknowledge that Tenant is currently the
tenant under leases for properties located at 12264-12266 Wilkins Avenue, Bays
A-UL, B, H, I and J, and 12270, 12276 and 12280 Wilkins Avenue, Rockville,
Maryland (the “Other Leases”). Tenant shall be entitled to a credit (the “Rent
Credit”) against Base Rent payable under this Lease for base rent payable under
the Other Leases, which Rent Credit shall not exceed the following amounts in
the respective calendar years:

 

Calendar Year 2006:

   $ 1,114,920.00

Calendar Year 2007

   $ 889,957.00

Calendar Year 2008:

   $ 846,533.00

Total:

   $ 2,851,410.00

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 7

 

The Rent Credit shall be applied in equal monthly installments against the
obligation to pay Base Rent under this Lease. Landlord shall be entitled to
demand and receive evidence of payment of base rent (or that base rent is due)
under the Other Leases prior to giving the credit described above. Tenant shall
be entitled to receive all of such credit notwithstanding that any of the
premises under the Other Leases may be sublet, assigned or licensed to parties
unrelated to Tenant, and that Tenant may receive sublease rent and other
consideration from such other parties under subleases, assignments, licenses or
other occupancy agreements.

 

(d) Additional TI Allowance Rent. In addition to Base Rent, from and after the
Rent Commencement Date, Tenant shall pay monthly as additional rent, “Additional
TI Allowance Rent”, as follows. For the first 24 months following the Rent
Commencement Date, the Additional Tenant Improvement Allowance (as defined in
the Work Letter) shall accrue simple interest at the rate of 6% per annum, which
amount shall be added to the outstanding principal amount of the Additional
Tenant Improvement Allowance. Notwithstanding the foregoing, at any time during
the first 24 months after the Rent Commencement Date, Tenant may elect to repay
the full amount of the Additional Tenant Improvement Allowance upon not less
than 90 days written notice to Landlord, and if Tenant pays off the Additional
Tenant Improvement Allowance prior to the end of such period of 24 months, then
Tenant shall not be required to pay interest on the Additional Tenant
Improvement Allowance. Commencing on the first day of the 25th month after the
Rent Commencement Date, if the Additional Tenant Improvement Allowance remains
unpaid, the full amount of the Additional Tenant Improvement Allowance with
accrued, unpaid interest added to principal shall be amortized with annual
interest of 9% over the remaining Base Term of the Lease, and Tenant shall pay
monthly, at the same time and in the same manner as set forth herein for the
payment of Base Rent (excluding, however, the adjustment of Base Rent described
in Section 4), the monthly amortized amount of the Additional Tenant Improvement
Allowance. If at any time during the term of this Lease, this Lease is
terminated as a result of a default by Tenant, then the full unamortized amount
of the Additional Tenant Improvement Allowance with accrued, unpaid interest to
date shall become immediately due and payable as Additional Rent. Commencing on
the first day of the 25th month after the Rent Commencement Date, Tenant shall
have the right to pay off all or a portion of the unamortized amount of the
Additional Tenant Improvement Allowance with accrued, unpaid interest to date,
subject to the following limitations: Tenant may pay off a portion of such
amount 3 times during the remainder of the Base Term; Tenant shall give Landlord
not less than 6 months prior written notice of Tenant’s intent to pay off all or
a portion of such amount (which notice shall specify the amount Tenant shall
pay); any partial payment in respect of such amount shall not be less than 25%
of the outstanding principal balance of the Additional Tenant Improvement
Allowance.

 

(e) Additional Rent. In addition to Base Rent and Additional TI Allowance Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”):
(i) Tenant’s Share of “Operating Expenses” (as defined in Section 5), and
(ii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation,

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 8

 

any and all other sums that may become due by reason of any default of Tenant or
failure to comply with the agreements, terms, covenants and conditions of this
Lease to be performed by Tenant, after any applicable notice and cure period.

 

(f) The term “Rent” shall mean collectively, Base Rent, Additional Rent,
Tenant’s Share of Operating Expenses, and all other amounts payable by Tenant to
Landlord hereunder.

 

4. Base Rent Adjustments. Base Rent shall be increased on each anniversary of
the Rent Commencement Date (each an “Adjustment Date”) by multiplying Base Rent
payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such Adjustment Date. Base Rent, as so adjusted, shall thereafter be due
as provided herein.

 

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for the upcoming calendar year during the Term
(the “Annual Estimate”), which may be reasonably revised by Landlord from time
to time during such calendar year. Thereafter, during each month of the Term, on
the same date that Base Rent is due, Tenant shall pay Landlord an amount equal
to 1/12th of Tenant’s Share of the Annual Estimate, which amount shall be
adjusted upon receipt by Tenant of a subsequent Annual Statement. Payments for
any fractional calendar month shall be prorated.

 

The term “Operating Expenses” means all reasonable costs and expenses of any
kind or description whatsoever incurred or accrued each calendar year by
Landlord with respect to the management, operation, maintenance, servicing and
repair of the Building (including the Building’s Share of Project identified in
the basic lease provisions on the first page of this Lease of all non-capital
expenditure costs and expenses of any kind or description incurred or accrued by
Landlord with respect to the Project which are not specific to the Building or
any other building located in the Project) (including, without duplication,
Taxes (as defined in Section 9), capital repairs and improvements to the
Building which are intended to reduce Operating Expenses and only to the extent
that such capital repairs and improvements actually reduce Operating Expenses,
amortized over the useful life (reasonably determined between Landlord and
Tenant) of such capital items (“Included Capital Items”), and administration
rent for management services in the amount of 1.0% of Base Rent), excluding
only:

 

(a) the original construction costs of the Building and other portions of the
Project and costs of correcting defects in the original construction of the
Building or associated parking facilities, or equipment therein;

 

(b) capital expenditures for expansion of the Project, and capital expenditures
for repairs, replacements, installations or improvements to the Project (outside
of the Building);

 

(c) costs, including permit, license and inspection costs, associated with
alterations or improvements of the Premises, the premises of other tenants or
occupants of the Project or vacant leaseable space in the Project or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project;

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 9

 

(d) interest, points, fees and principal payments of Mortgages (as defined in
Section 27) and other debts of Landlord, financing costs and amortization of
funds borrowed by Landlord, whether secured or unsecured and all payments of
base rent (but not taxes or operating expenses) under any ground lease or other
underlying lease of all or any portion of the Project;

 

(e) depreciation of the Building, fixtures or equipment (except for capital
improvements, to the extent costs of which are includable in Operating
Expenses);

 

(f) costs associated with any concessions or incentives granted to tenants in
the Project; marketing costs including leasing commissions, space planners’
fees, attorneys’ fees, advertising expenses, expenses incurred in connection
with the negotiation and preparation of letters, deal memos, letters of intent,
leases, subleases and/or assignments, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Project;

 

(g) legal fees and other expenses incurred in the enforcement of leases, or
legal fees incurred in connection with the development of other buildings in the
Project;

 

(h) costs of utilities outside normal business hours sold to tenants of the
Project;

 

(i) all costs and expenses incurred by Tenant or any other tenants of the
Project and paid for or payable directly by Tenant or such other tenants either
to third parties or to Landlord under agreements for direct payment or
reimbursement for benefits or services or Taxes, whether or not actually paid;

 

(j) salaries and benefits paid to officers and executives of Landlord and
Landlord’s managing agent for the Building and the Project and salaries, wages,
benefits and other compensation paid to officers and employees of Landlord who
are not assigned in whole or in part to the operation, management, maintenance
or repair of the Project;

 

(k) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

 

(l) any bad debt losses, rental income losses, and reserves for bad debts or
rent losses from other Project tenants;

 

(m) costs associated with the operation of the business of the person or entity
which constitutes Landlord, as distinguished from the costs of operation of the
Project, including accounting and legal matters, costs of defending any lawsuits
with any mortgagee, costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Project, costs of any disputes
between Landlord and its employees, and outside fees paid in connection with
disputes with other tenants;

 

(n) costs of repairs or replacements caused by the exercise of any condemnation
rights by any public or quasi-public authority;

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 10

 

(o) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

 

(p) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement;

 

(q) penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency or to timely pay any other amounts
due and payable by Landlord;

 

(r) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

(s) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

 

(t) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

 

(u) costs incurred in the sale or refinancing of the Project or any portion
thereof;

 

(v) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project;

 

(w) management fees or administrative fees for managing the Premises or the
Project in excess of the administrative rent of 1.0% of the then Base Rent under
this Lease; and

 

(x) Taxes on any portion of the Project other than the Building and the Land.

 

All repairs, replacements and improvements to the Land (apart from the Building)
shall be performed by Landlord, and the cost of such items shall be treated as
an Operating Expense of the Project (provided the same are not capital items)
and not an Operating Expense of the Building.

 

Landlord will cooperate with Tenant in applying for real property tax
abatement/deferral for the Land and the Building, including without limitation
the “Miller Legislation” and Landlord

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 11

 

agrees that any tax decreases or other credits attributable to Tenant’s
occupancy of the Building shall be passed through exclusively to Tenant, after
deducting the amount of any costs incurred by Landlord in cooperating with
Tenant as set forth in this section.

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required, not to exceed 80 days), Landlord shall furnish to Tenant
a statement (an “Annual Statement”) showing in reasonable detail: (a) the total
and Tenant’s Share of actual Operating Expenses for the previous calendar year,
and (b) the total of Tenant’s payments in respect of Operating Expenses for such
year. If Tenant’s Share of actual Operating Expenses for such year exceeds
Tenant’s payments of Operating Expenses for such year, the excess shall be due
and payable by Tenant as Rent within thirty (30) days after delivery of such
Annual Statement to Tenant. If Tenant’s payments of Operating Expenses for such
year exceed Tenant’s Share of actual Operating Expenses for such year Landlord
shall pay the excess to Tenant within thirty (30) days after delivery of such
Annual Statement, except that after the expiration, or earlier termination of
the Term or if Tenant is delinquent in its obligation to pay Rent, Landlord
shall pay the excess to Tenant after deducting all other amounts due Landlord.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within sixty (60) days after Tenant’s receipt thereof, shall contest any item
therein by giving written notice to Landlord. If, during such sixty (60) day
period, Tenant reasonably and in good faith questions or contests the accuracy
of Landlord’s statement of Tenant’s Share of Operating Expenses, Landlord will
provide Tenant with access to Landlord’s books and records relating to the
operation of the Project for the calendar year to which the Annual Statement
relates and such other information as Landlord reasonably determines to be
responsive to Tenant’s questions (the “Expense Information”). Tenant shall have
until the date that is sixty (60) days after the date the Expense Information is
made available to Tenant to review the Expense Information. If after Tenant’s
review of the Expense Information during such period of sixty (60) days after
the Expense Information is made available to Tenant, Tenant objects to the
Expense Information, and Landlord and Tenant cannot resolve any differences
about such matter, then Tenant shall have the right to have an independent
public accounting firm selected by Tenant (at Tenant’s sole cost and expense)
and approved by Landlord (which approval shall not be unreasonably withheld or
delayed), audit and/or review the Expense Information for the year in question
(“Independent Review”). The Independent Review shall be binding on Landlord and
Tenant. If the Independent Review shows that the payments actually made by
Tenant with respect to Operating Expenses for the calendar year in question
exceeded Tenant’s Share of Operating Expenses for such calendar year, Landlord
shall at Landlord’s option either (i) credit the excess amount to the next
succeeding installments of Rent or (ii) pay the excess to Tenant within
thirty (30) days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord. If the Independent Review shows that
Tenant’s payments with respect to Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within thirty (30) days after delivery of
such statement. If the Independent Review shows that Tenant has overpaid with
respect to Operating Expenses by more than five percent (5%), then (a) Landlord
shall within thirty (30) days following completion of the Independent Review,
reimburse Tenant for all costs incurred by Tenant for the Independent Review.
Notwithstanding anything set forth herein to the contrary, if the Project is not
at least ninety-five percent (95%)

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 12

 

occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses (related to the Project as opposed to individual buildings in the
Project) for such year shall be computed as though the Project had been
ninety-five percent (95%) occupied on average during such year, and only
expenses that vary with occupancy shall be so adjusted.

 

Tenant shall be responsible for managing the Building, and shall manage the
Building in a manner consistent with first class laboratory/office properties in
the area in which the Building is located. Tenant will pay the costs incurred by
Tenant in managing the Building, other than those expenses for which Landlord is
responsible hereunder. Tenant will pay to Landlord Tenant’s Share of Operating
Expenses of all Taxes for the Land and the Building, and insurance for the
Building, plus a management fee per year in an amount not to exceed one percent
(1%) of Base Rent (as described in the second paragraph of Section 5). Any costs
incurred directly by Tenant in managing, operating and repairing the Building
shall not be included also in Operating Expenses for the Building. Landlord will
manage, as an Operating Expense of the Project, the parking area and other areas
outside of the Building on the Land and all Common Areas of the Project, and
Tenant will pay Building’s Share of Project of such costs. Landlord shall
perform all landscaping, snow removal or sweeping tasks on the Land, and such
costs shall be included in Operating Expenses (to the extent the same are
non-capital in nature).

 

Tenant shall not make any capital expenditure, or cause the repair or
replacement of any capital item, including any Included Capital Item, except as
provided herein. Nothing in this Section 5 shall be deemed to prohibit Tenant
from making Installations, as provided in Section 12(c). If any capital item of
the Building, including an Included Capital Item, reasonably requires
replacement or repair, or if any other capital replacement or repair in
connection with the Premises is reasonable and necessary under the
circumstances, Tenant shall so notify Landlord in writing. If, after 30 days
after delivery of Tenant’s notice (or such shorter period which shall be
reasonable in light of the circumstances if such circumstances may be deemed to
constitute an emergency which materially interferes with Tenant’s ability to use
a material portion of the Premises or interferes materially with Tenant’s
operations at the Premises, provided that in its notice to Landlord Tenant
states the circumstances which constitute an emergency and the period of time
after which Tenant will perform any replacement or repair if Landlord has not
agreed to do so), Landlord has not agreed to perform the replacement or repair
of such capital item, Tenant shall deliver to Landlord a second written notice
requesting that Landlord perform such replacement or repair of such capital
item. Any notice sent under circumstances deemed to constitute an emergency
shall not require a second notice. Landlord shall be responsible for making any
reasonable and necessary capital repair or replacement (which shall be at
Landlord’s cost except to the extent such capital item is an Included Capital
Item), provided that nothing herein is intended to impose on Landlord the
obligation to add new or upgraded Building Systems, Installations or capital
improvements to the Building which do not exist as of the Commencement Date.
Upon receipt of notice stating that Tenant believes a capital repair or
replacement is reasonably necessary, Landlord shall notify Tenant if such
capital repair or replacement, if made, will be required to be removed at
Tenant’s cost at the end of the term of this Lease, provided that Tenant shall
not be obligated to remove any repair or replacement of items that exist as of
the Commencement Date. If, after notice as set forth in this Section 5, Landlord
does not agree to perform the replacement or repair of a capital item, Tenant
may replace or repair such capital item, and demand arbitration, in accordance
with the terms of Section 43 of this Lease below, of the question of whether the
replacement or repair of the

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 13

 

capital item was reasonable and necessary in light of all of the circumstances
of this Lease. If the Arbitrator finds that the replacement or repair of the
capital item was reasonable and necessary, Landlord shall reimburse Tenant for
the cost of the replacement or repair (or if such item is an Included Capital
Item, the cost of such item shall be amortized and included in Operating
Expenses as provided in this Section 5). If Landlord does not reimburse Tenant
for such item following the determination of the Arbitrator, Tenant shall be
entitled to its rights to set off the amount of the determination against Base
Rent as set forth in Section 43. If the Arbitrator finds such matter was not
reasonable and necessary, then Tenant shall not be entitled to be reimbursed for
the cost of such capital replacement or repair, and Landlord may require Tenant
to remove such capital replacement or repair at the end of the Term of this
Lease, and restore any damage caused by such removal, provided that Landlord has
notified Tenant that such capital replacement or repair must be removed as
provided in this Section 5.

 

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder, in the
amount set forth in the provisions on page 1 of this Lease, which Security
Deposit shall be in the form of an unconditional and irrevocable letter of
credit (the “Letter of Credit”): (i) in form and substance satisfactory to
Landlord in its reasonable discretion, (ii) naming Landlord as beneficiary,
(iii) expressly allowing Landlord to draw upon it at any time from time to time
by delivering to the issuer notice that Landlord is entitled to draw thereunder,
(iv) issued by an FDIC-insured financial institution satisfactory to Landlord,
and (v) redeemable by presentation of a sight draft in the state of Landlord’s
choice. If Tenant does not provide Landlord with a substitute Letter of Credit
complying with all of the requirements hereof at least ten (10) days before the
stated expiration date of any then current Letter of Credit, Landlord shall have
the right to draw the full amount of the current Letter of Credit and hold the
funds drawn in cash without obligation for interest thereon as the Security
Deposit. The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease. The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Upon any such use of all or any portion of the
Security Deposit, Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to the amount set forth on Page 1 of this Lease.
Tenant hereby waives the provisions of any law, now or hereafter in force, which
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant. Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings. Upon
any such use of all or any portion of the Security Deposit, Tenant shall, within
fifteen (15) days after demand from Landlord, restore the Security Deposit to
its original amount. If Tenant shall perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 14

 

this Lease), shall be returned to Tenant within sixty (60) days after the
expiration or earlier termination of this Lease.

 

If at any time during the Term Tenant pays off the full amount of the Additional
Tenant Improvement Allowance so that Tenant is no longer obligated to pay
Additional TI Allowance Rent, then the amount of the Security Deposit as shown
on the Letter of Credit shall be reduced to the amount of one month of Base Rent
at the time. So long as Tenant is not in default under this Lease, if Tenant has
not paid off the Additional Tenant Improvement Allowance, on the second and
fourth anniversaries of the Rent Commencement Date, the amount of the Security
Deposit shown on the Letter of Credit shall decrease by an amount equal to 15%
of the original amount of the Security Deposit. So long as Tenant is not in
default under this Lease, if Tenant has not paid off the Additional Tenant
Improvement Allowance, on the sixth and eighth anniversaries of the Rent
Commencement Date, the amount of the Security Deposit shown on the Letter of
Credit shall decrease by an amount equal to 20% of the original amount of the
Security Deposit.

 

If Landlord transfers its interest in the Building or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee and the
assumption in writing by such transferee of all of Landlord’s obligations under
this Lease, or upon the return of the Security Deposit to Tenant, Landlord shall
have no further obligation with respect to the Security Deposit, and Tenant’s
right to the return of the Security Deposit shall apply solely against
Landlord’s transferee. The Security Deposit is not an advance rental deposit or
a measure of Landlord’s damages in case of Tenant’s default. Landlord’s
obligation respecting the Security Deposit is that of a debtor, not a trustee,
and no interest shall accrue thereon.

 

7. Use.

 

(a) The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon five
(5) days’ written notice from Landlord, discontinue any use of the Premises
which is declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement, provided that Tenant
shall have the right to challenge any such declaration by a Governmental
Authority and, during the pendency of such challenge, Tenant shall have the
right to continue its use of the Premises so long as the same shall be lawful.
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant’s or Landlord’s insurance, increase the insurance
risk, or cause the disallowance of any sprinkler or other credits. Tenant shall
reimburse Landlord promptly upon demand for any additional premium charged for
any such insurance policy by reason of Tenant’s failure to comply with the
provisions of this Section. Tenant will use the Premises in a careful, safe and
proper manner and

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 15

 

will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose. Tenant shall not place any machinery or
equipment weighing 1,000 pounds or more in or upon the Premises or transport or
move such items through the Common Areas of the Project or in the Building
elevators without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Landlord acknowledges that
Tenant will need to place certain heavy equipment on the first floor of the
Building, and will cooperate with Tenant in determining the location for
placement of such equipment.

 

(b) Landlord shall be responsible for the compliance of the Premises (including
all Building Systems and all points of ingress and egress) and the Common Areas
of the Project with all Legal Requirements (including without limitation the
ADA) as of the Commencement Date (the “Initial Code Items”) regardless of when
such non-compliance is discovered. Tenant shall be responsible for the
compliance of the Premises with Legal Requirements (including without limitation
the ADA) from and after the Commencement Date, but not for Initial Code Items.
Tenant shall pay the Building’s Share of the Project of the cost incurred by
Landlord in bringing the Common Areas of the Project into compliance with Legal
Requirements arising after the Commencement Date, but such cost shall not
include capital expenditure items. Notwithstanding any other provision herein to
the contrary, except to the extent any of the same relate to Initial Code Items,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with the failure of the Premises to comply with Legal Requirements,
and Tenant shall indemnify, defend, hold and save Landlord harmless from and
against any and all Claims arising out of or in connection with any failure of
the Premises to comply with any Legal Requirements.

 

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, Tenant shall become a tenant at sufferance
upon the terms of this Lease except that the monthly Base Rent shall be equal to
one hundred thirty-five percent (135%) of Base Rent in effect during the last
thirty (30) days of the Term for the first sixty (60) days of such period that
Tenant remains in possession, and two hundred percent (200%) of such amount
thereafter until Tenant surrenders the Premises in accordance with the terms of
this Lease. No

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 16

 

holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

 

Reference is made to Tenant’s obligation to pay Continuing Rent pursuant to the
terms of Section 12(c), Section 28 and Section 30 of this Lease. Notwithstanding
any provision in this Lease to the contrary, Tenant’s obligation to pay
Continuing Rent in all instances under this Lease shall not continue beyond a
period of 90 days after the date of termination of this Lease, unless the
obligation of Tenant with respect to the surrender of the Premises that remains
unsatisfied as of the date of termination of this Lease is a matter which
Landlord, acting diligently, cannot reasonably resolve within 90 days, in which
case the obligation to pay Continuing Rent shall continue for up to 180 days
after the date of termination, but not thereafter.

 

9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
assessments and governmental charges of any kind (collectively referred to as
“Taxes”) imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to Landlord under this Lease, or (ii) based on the
square footage, assessed value or other measure or evaluation of any kind of the
Land or the Building, or (iii) assessed or imposed by or on the operation or
maintenance of any portion of the Land or the Building, including parking, or
(iv) assessed or imposed by, or at the direction of, or resulting from statutes
or regulations, or interpretations thereof, promulgated by, any Governmental
Authority, or (v) imposed as a license or other fee on Landlord’s business of
leasing space in the Project. Landlord may contest by appropriate legal
proceedings the amount, validity, or application of any Taxes or liens securing
Taxes. In any year, Tenant may request in writing the right to contest Taxes,
and Landlord shall notify Tenant, within thirty (30) days of delivery of
Tenant’s notice, if Landlord will or will not contest Taxes. If Landlord
notifies Tenant that Landlord will not contest Taxes, then Tenant shall have the
right to contest Taxes for the applicable tax year. Landlord will cooperate with
Tenant’s efforts to contest the amount of any Taxes. Taxes shall not include any
net income taxes imposed on Landlord unless such net income taxes are in
substitution for any Taxes payable hereunder. If any such Tax is levied or
assessed directly against Tenant, then Tenant shall be responsible for and shall
pay the same at such times and in such manner as the taxing authority shall
require. Tenant shall pay, prior to delinquency, any and all Taxes levied or
assessed against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant. If any Taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributable to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes. Landlord’s
determination of any excess assessed valuation shall be binding and conclusive,
absent manifest

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 17

 

error. The amount of any such payment by Landlord shall constitute Additional
Rent due from Tenant to Landlord immediately upon demand.

 

10. Parking. Subject to all matters reflected in the Official Records of
Montgomery County, Maryland, and subject further to Force Majeure or a Taking
(as defined in Section 19 below), Tenant shall have the exclusive right to use
the parking area for the Building (the “Parking Area”), shown more particularly
on the parking map attached hereto as Exhibit H. The use of the Parking Area
shall be at no cost to Tenant during the initial Term of this Lease. Landlord
shall not have any right to use, and shall not grant any other person any right
to park in or place any equipment in any portion of the Parking Area. If any
other tenant of the Project uses the Parking Area without Tenant’s consent,
Tenant, after delivering notice of such unauthorized use of the Parking Area to
the other tenant, may request that Landlord send a written notice to such other
tenant requesting that such other tenant cease the unauthorized use of the
Parking Area, and that Landlord post a sign at Landlord’s cost in the Parking
Area stating that the Parking Area is for the exclusive use of Tenant. Upon
receipt of such request, Landlord shall send such other tenant such written
notice, and post such sign.

 

Landlord’s affiliate, ARE-Metropolitan Grove, LLC, is the owner of the property
located at 1201 Clopper Road (“1201 Clopper”), which is part of the Project.
ARE-Metropolitan Grove, LLC has granted a tenant at 1201 Clopper the right to
expand its premises. In order to facilitate that right, Landlord has agreed to
adjust the lot line between the Land and 1201 Clopper so that a portion of the
tax parcel comprising the Land will be transferred to 1201 Clopper (the “Lot
Line Adjustment”). ARE-Metropolitan Grove, LLC has agreed to grant Landlord an
easement so that Landlord may convey to Tenant the full use of that portion of
the Land so transferred to 1201 Clopper. A drawing of the Lot Line Adjustment is
attached to this Lease as Exhibit J.

 

11. Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, telephone, sewer, and other
utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services) (collectively, “Utilities”). Utilities for the
Premises shall be separately metered, and Tenant shall pay directly to the
Utility provider, prior to delinquency, any Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord, or Utilities for
the common areas of the Project. Except as expressly set forth in this
Section 11, no interruption or failure of Utilities, from any cause whatsoever
other than the willful misconduct or gross negligence of Landlord, Landlord’s
employees, agents or contractors, shall result in eviction or constructive
eviction of Tenant, termination of this Lease or the abatement of Rent. In the
event of an interruption or failure of Utilities caused by the willful
misconduct or gross negligence of Landlord, Landlord’s employees, agents or
contractors causes the Premises to be untenantable for a period of 3 consecutive
business days, then Base Rent shall be abated until such Utilities are restored.

 

Tenant shall have the right to install an emergency generator and a storage shed
on the Land outside of the Building, in locations to be reasonably designated by
Landlord. Landlord shall have no obligation with respect to the maintenance or
operation of any emergency generator. Landlord shall have the right to require
Tenant to remove any emergency generator or

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 18

 

storage shed at the end of the term of this Lease. Tenant shall maintain any
emergency generator or storage shed, and keep the same in good condition.

 

12. Alterations and Tenant’s Property.

 

(a) Any alterations, additions, or improvements made to the Premises by or on
behalf of Tenant, including additional locks or bolts of any kind or nature upon
any doors or windows in the Premises, but excluding installation, removal or
realignment of furniture systems not involving any modifications to the
structure or connections (other than by ordinary plugs or jacks) to Building
Systems (as defined in Section 13) (“Alterations”) shall be subject to
Landlord’s prior written consent, which may be given or withheld in Landlord’s
sole discretion if any such Alteration may adversely affect the structure of the
Building, or cause permanent and adverse change to Building Systems, unless
Tenant, at Tenant’s sole cost and expense, installs additional equipment,
reasonably acceptable to Landlord, which has the effect of substantially
remedying such adverse effect or permanent and adverse change, in Landlord’s
reasonable judgment. Otherwise, Landlord’s consent to any Alterations shall not
be unreasonably withheld or delayed, except as provided herein. Tenant may
construct nonstructural Alterations in the Premises without Landlord’s prior
approval if the cost of work for such Alterations does not exceed $50,000, and
the aggregate cost of all such work in any 12 month period does not exceed
$100,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied (if applicable to the work involved) by plans, specifications, work
contracts and such other information concerning the nature and cost of the
Notice-Only Alteration as may be reasonably requested by Landlord, which notice
and accompanying materials shall be delivered to Landlord not less than ten (10)
business days in advance of any proposed construction. If Landlord approves any
Alterations, Landlord may impose such reasonable conditions on Tenant in
connection with the commencement, performance and completion of such Alterations
as Landlord may deem appropriate in Landlord’s sole and absolute discretion. Any
request for approval shall be in writing, delivered not less than ten (10)
business days in advance of any proposed construction, and accompanied by plans,
specifications, bid proposals, work contracts and such other information
concerning the nature and cost of the alterations as may be reasonably requested
by Landlord, including the identities and mailing addresses of all persons
performing work or supplying materials. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to ensure that such plans and specifications or
construction comply with applicable Legal Requirements. Tenant shall cause, at
its sole cost and expense, all Alterations to comply with insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations. Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to Landlord’s out of pocket expenses for plan review, coordination,
scheduling and supervision of work. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors.

 

(b) For any Alteration reasonably expected to cost more than $200,000, Tenant
shall furnish security or make other arrangements satisfactory to Landlord to
assure

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 19

 

payment for the completion of all Alterations work free and clear of liens. For
any Alteration, Tenant shall provide (and cause each contractor or subcontractor
to provide) certificates of insurance for workers’ compensation and other
coverage in amounts and from an insurance company reasonably satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction. Upon completion of any Alterations, Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) ”as built” plans for any such
Alteration which ordinarily requires as built plans.

 

(c) Other than (i) the items, if any, listed on Exhibit F attached hereto,
(ii) any items agreed by Landlord in writing to be included on Exhibit F in the
future, (iii) any trade fixtures, machinery, equipment and other personal
property not paid for out of the TI Allowance (as defined in the Work Letter)
and (iv) any trade fixtures, machinery, equipment and other personal property
paid for out of the Additional Tenant Improvement Allowance which is paid off by
Tenant in the form of Additional TI Allowance Rent or otherwise, including
without limitation walk in cold rooms, walk in warm rooms, glass washing
equipment and autoclaves, which may be removed without material damage to the
Premises, which damage shall be repaired (including capping or terminating
utility hook-ups behind walls) by Tenant during the Term (collectively,
“Tenant’s Property”), all property of any kind paid for with the TI Allowance
(except as otherwise set forth herein), all Alterations, real property fixtures,
built-in machinery and equipment, built-in casework and cabinets and other
similar additions and improvements built into the Premises so as to become an
integral part of the Premises such as fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, deionized water systems,
chillers, built-in plumbing, electrical and mechanical equipment and systems,
and any power generator and transfer switch (collectively, “Installations”)
shall be, at the end of the term, surrendered with the Premises as a part
thereof in accordance with Section 28 following the expiration or earlier
termination of this Lease (unless Landlord has otherwise required the removal of
such Installations as set forth in this Section 12(c)). Landlord shall, at the
time its approval of any Installation is requested, or at the time it receives
notice of a Notice-Only Alteration, notify Tenant if it has elected to cause
Tenant to remove such Installation upon the expiration or earlier termination of
this Lease; provided that in no event shall Tenant be obligated to remove any of
the Tenant Improvements, as defined in the Work Letter (or any replacement
thereof), or any other Installations made prior to the date with is 6 months
after the Rent Commencement Date. If Landlord so elects in writing at the time
of its approval of such installation, but subject to the prior sentence, Tenant
shall remove such Installation upon the expiration or earlier termination of
this Lease and restore any damage caused by or occasioned as a result of such
removal, including, when removing any of Tenant’s Property which was plumbed,
wired or otherwise connected to any of the Building Systems, capping off all
such connections behind the walls of the Premises and repairing any holes.
During any such restoration period, Tenant shall pay Rent to Landlord
(“Continuing Rent”) as provided herein as if said space were otherwise occupied
by Tenant, subject to the limitations of Section 8 above. The parties
acknowledge that Tenant may be financing with borrowed funds (“Tenant’s
Financing”) certain of the Installations, or the repayment of the Additional
Tenant Improvement Allowance. During the period that any of Tenant’s Financing
is outstanding, Tenant shall be deemed to be the owner of any Installations
which are not Landlord’s Property or part of the Base Building, and may grant to
the lender under Tenant’s Financing a security

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 20

 

interest in such property. Upon the satisfaction of Tenant’s obligations under
Tenant’s Financing and the reconveyance of the interest of Tenant’s lender in
such property, such property shall be deemed to be the property of Landlord,
unless such property is listed on Exhibit F. All property listed on Exhibit F
shall be and will remain the sole property of Tenant, unless otherwise indicated
on Exhibit F. “Landlord’s Property” shall mean mechanical systems, plumbing
systems, electrical systems, fixed walls, and anything inside of fixed walls,
dropped ceilings, and anything above dropped ceilings or flooring. Under no
circumstances shall Landlord’s Property be deemed to be Tenant’s Property at any
time, and Tenant shall have no right to grant to any lender a security interest
in Landlord’s Property.

 

13. Landlord’s Repairs. Landlord, as an Operating Expense of the Building, shall
maintain (and repair and replace as reasonably necessary) all of the structural
and exterior components of the Building including the roof, and Landlord will
manage, as an Operating Expense of the Project, the parking area and other areas
outside of the Building on the Land and all Common Areas of the Project
(“Landlord’s Maintenance”), in good repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, or by any of Tenant’s agents,
servants, employees, invitees and contractors (individually, a “Tenant Party,”
and collectively, “Tenant Parties”) excluded. Landlord’s ability to include the
costs of maintenance (including repairs and replacements) in Operating Expenses
shall be subject to the provisions of Section 5. Losses and damages caused by
Tenant or any Tenant Party shall be repaired by Landlord, to the extent not
covered by insurance, at Tenant’s sole cost and expense. Tenant shall cooperate
reasonably with Landlord so that Landlord may perform Landlord’s Maintenance. If
Landlord fails to perform any of Landlord’s Maintenance which is reasonably and
necessarily required, Tenant shall so notify Landlord in writing. If, after 30
days after delivery of Tenant’s notice (or such shorter period which shall be
reasonable in light of the circumstances if such circumstances may be deemed to
constitute an emergency which materially interferes with Tenant’s ability to use
a material portion of the Premises or interferes materially with Tenant’s
operations at the Premises, provided that in its notice to Landlord Tenant
states the circumstances which constitute an emergency and the period of time
after which Tenant will perform any replacement or repair if Landlord has not
agreed to do so), Landlord has not agreed to perform Landlord’s Maintenance,
Tenant shall deliver to Landlord a second written notice requesting that
Landlord perform Landlord’s Maintenance. Any notice sent under circumstances
deemed to constitute an emergency shall not require a second notice. If, after
notice as set forth in this Section 13, Landlord does not agree to perform
Landlord’s Maintenance, Tenant may perform Landlord’s Maintenance, and demand
arbitration, in accordance with the terms of Section 43 of this Lease below, of
the question of whether that certain Landlord’s Maintenance was reasonable and
necessary. If the Arbitrator finds: (a) that Landlord’s Maintenance was
reasonable and necessary, (b) that Landlord failed to timely perform Landlord’s
Maintenance as required under this Lease, and (c) the cost to Tenant of
performing Landlord’s Maintenance exceeded what would have been Tenant’s
obligation to pay for Landlord’s Maintenance as a part of Operating Expenses as
provided in this Section 13 (such amount, the “Excess Cost to Tenant”), then
Landlord shall reimburse Tenant for the Excess Cost to Tenant (and if Landlord
fails to do so as provided in Section 43 hereof, Tenant shall have the rights to
set off the Excess Cost to Tenant against Base Rent as provided in Section 43).
If the Arbitrator finds in favor of Landlord, then Tenant shall not be entitled
to be reimbursed for the Excess Cost to Tenant.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 21

 

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, the interior side of demising walls, HVAC, plumbing,
fire sprinklers, elevators and all other building systems serving the Premises
and other portions of the Building (the “Building Systems”). Such repair and
replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term, which capital repairs shall be subject to the provisions
of Section 5. Should Tenant fail to make any such repair or replacement or fail
to maintain the Premises, Landlord shall give Tenant notice of such failure. If
Tenant fails to commence cure of such failure within fifteen (15) days of
Landlord’s notice, and thereafter diligently prosecute such cure to completion,
Landlord may perform such work and shall be reimbursed by Tenant within
fifteen (15) days after demand therefor; provided, however, that if such failure
by Tenant creates or could create an emergency, Landlord may immediately
commence cure of such failure and shall thereafter be entitled to recover the
reasonable costs of such cure from Tenant. Subject to Sections 17 and 18, Tenant
shall bear the full uninsured cost of any repair or replacement to any part of
the Project that results from damage caused by Tenant or any Tenant Party and
any repair that benefits only the Premises.

 

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within fifteen (15) days after receipt of notice of the filing thereof,
at Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

 

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within the Premises, arising directly
or indirectly out of use or occupancy of the Premises or a breach or default by
Tenant in the performance of any of its obligations hereunder, unless caused by
the willful misconduct or gross negligence of Landlord. Landlord shall not be
liable to Tenant for, and Tenant assumes all risk of damage to, personal
property (including, without limitation, loss of records kept within the
Premises), except as otherwise specifically set forth in this Lease. Tenant
further waives any and all Claims for injury to Tenant’s business or loss of
income relating to any such damage or destruction of personal property
(including, without limitation, any loss of records), except as otherwise
specifically set forth in this Lease.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 22

 

Landlord hereby indemnifies and agrees to defend, save and hold Tenant harmless
from and against any and all Claims for injury or death to persons or damage to
property occurring within the Project outside of the Premises and arising
directly or indirectly out of any act or omission of Landlord or from a breach
or default by Landlord in the performance of any of its obligations hereunder,
unless caused by the willful misconduct or gross negligence of Tenant. Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project, or of any other third party. Landlord shall use
commercially reasonable efforts to ensure that Landlord’s agents and contractors
maintain reasonable and customary levels of insurance

 

17. Insurance.

 

(a) Landlord shall maintain all risk property and, if applicable, sprinkler
damage insurance covering the full replacement cost of the Project. Landlord
shall further procure and maintain commercial general liability insurance with a
per occurrence limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem reasonably
necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.

 

(b) Tenant, at its sole cost and expense, shall maintain during the Term: all
risk property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; commercial
general liability insurance, with a minimum limit of not less than $2,000,000
per occurrence for bodily injury and property damage with respect to the
Premises. The commercial general liability insurance policy shall name Landlord,
its officers, directors, employees, managers and agents (collectively, “Landlord
Parties”), as additional insureds. The commercial general liability insurance
policy shall be issued by insurance companies which have a rating of not less
than policyholder rating of A- and financial category rating of at least Class
VIII in “AM Best’s Insurance Guide”; shall not be cancelable for nonpayment of
premium unless at least ten (10) days prior written notice shall have been given
to Landlord from the insurer; contain a hostile fire endorsement and a
contractual liability endorsement. If the commercial general liability insurance
policy insures on a claims-made basis, then Tenant shall keep the policy in full
force and effect (with Landlord Parties continuing to be named as an additional
insured), and deliver to Landlord evidence of the same, for a period of three
(3) years (the “Tailing Period”) after the termination of this Lease. Copies of
such policies (if requested by Landlord), or certificates of insurance showing
the limits of coverage required hereunder and

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 23

 

showing Landlord as an additional insured shall be delivered to Landlord by
Tenant upon commencement of the Term and upon each renewal of said insurance
(including during the Tailing Period). Tenant’s policy may be a “blanket policy”
with an aggregate per location endorsement which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall, at least five (5) days prior to the expiration of such
policies, furnish Landlord with renewal certificates.

 

(c) In each instance where insurance is to name Landlord as an additional
insured, Tenant shall upon written request of Landlord also designate and
furnish certificates so evidencing Landlord as additional insured to: (i) any
lender of Landlord holding a security interest in a portion of the Project
including the Premises or any portion thereof, (ii) the landlord under any lease
wherein Landlord is tenant of the real property on which the Premises is
located, if the interest of Landlord is or shall become that of a tenant under a
ground or other underlying lease rather than that of a fee owner, and/or
(iii) any management company retained by Landlord to manage any portion of the
Project including the Premises.

 

(d) The property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, and their respective officers,
directors, employees, managers and agents (“Related Parties”), in connection
with any loss or damage thereby insured against. Neither party nor its
respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for business interruption of Tenant resulting from
any occurrence in or upon the Premises or the Project from any cause whatsoever.
If the foregoing waivers shall contravene any law with respect to exculpatory
agreements, the liability of Landlord or Tenant shall be deemed not released but
shall be secondary to the other’s insurer.

 

(e) Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage to levels then being
generally required of new tenants within the Project.

 

18. Restoration.

 

(a) If, at any time during the Term, the Building or the Premises are damaged or
destroyed by a fire or other insured casualty, Landlord shall notify Tenant
within sixty (60) days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 12 months from the date of such fire or other casualty (the
“Maximum Restoration Period”), Tenant may elect to terminate this Lease by
written notice to Landlord delivered within fifteen (15) business days of
receipt of a notice from Landlord estimating a Restoration Period for the
Premises longer than the Maximum Restoration Period. Unless Tenant so elects to
terminate this Lease, Landlord shall, subject to receipt of sufficient insurance
proceeds (with any reasonable deductible to be treated as a current Operating
Expense), promptly restore the Premises (excluding the improvements installed by
Tenant or by

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 24

 

Landlord and paid for by Tenant), subject to delays arising from the collection
of insurance proceeds, from Force Majeure events or as needed to obtain any
license, clearance or other authorization of any kind required to enter into and
restore the Premises issued by any Governmental Authority having jurisdiction
over the use, storage, handling, treatment, generation, release, disposal,
removal or remediation of Hazardous Materials (as defined in Section 30) in, on
or about the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not Substantially Complete as of the end of the Maximum Restoration Period
(as extended by delays arising from the collection of insurance proceeds, from
Force Majeure events or from delays in obtaining Hazardous Materials Clearances,
provided that any extension due to Force Majeure events shall not exceed 60
days), Tenant may by written notice to Landlord delivered within five
(5) business days of the expiration of the Maximum Restoration Period, elect to
terminate this Lease, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of: (i) the date of discovery of
such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained, but Landlord shall retain any Rent paid and the right
to any Rent payable by Tenant prior to such election by Landlord or Tenant.

 

(b) Unless Tenant elects to terminate this Lease as set forth in subsection
(a) immediately above, Tenant, at its expense, subject to receipt of sufficient
insurance proceeds, shall promptly perform, subject to delays arising from the
collections of insurance proceeds, from Force Majeure events or from obtaining
Hazardous Materials Clearances, all repairs or restoration to the Premises as
are necessary to restore the Premises to tenantable conditions which existed
immediately prior to such damage or destruction.

 

(c) Notwithstanding anything to the contrary in this Section 18, either Landlord
or Tenant may terminate this Lease by written notice to the other party given
within fifteen (15) business days of the date of discovery of any damage, if the
Premises are damaged during the last year of the Term by fire or other casualty
and Landlord reasonably estimates that it will take more than 3 months to repair
or restore such damage, or if insurance proceeds are not available for such
repair or restoration. Notwithstanding the foregoing, if within fifteen
(15) business days of the date of such damage during the last year of the Term,
Tenant notifies Landlord in writing that Tenant elects to exercise the Extension
Right (as defined in Section 40 below) then Landlord shall repair such damage
(subject to receipt of sufficient insurance proceeds, with any reasonable
deductible to be treated as a current Operating Expense). The Extension Term
shall commence upon substantial completion of the restoration of the Premises to
the tenantable condition which existed prior to such damage and the expiration
of any unexpired portion of the initial Term, provided that if the restoration
of the Premises is not completed by the end of the Maximum Restoration Period,
Tenant shall have the termination rights set forth in Section 18(a) above. Rent
shall be abated from the date all required Hazardous Material Clearances are
obtained until the Premises are repaired and restored, in the proportion which
the area of the Premises, if any, which is not usable by Tenant bears to the
total area of the Premises. Such abatement shall be the sole remedy of Tenant,
and except as provided in this Section 18, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss.

 

(d) The provisions of this Lease, including this Section 18, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 25

 

destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19. Condemnation.

 

If the whole or any material part of the Premises or the Project, or all means
of access to the Premises is taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
reasonably either prevent or materially interfere with Tenant’s use of the
Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord or Tenant to the
other party, to be delivered within fifteen (15) days of receipt of notice of
any Taking, this Lease shall terminate and Rent shall be apportioned as of said
date. In electing to terminate this Lease as a result of a Taking, Landlord
shall not act arbitrarily, or treat Tenant substantially differently from any
other Tenant at the Project whose tenancy is affected by such Taking. If part of
the Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures and equipment and any leasehold improvements paid for by
Tenant, if a separate award for such items is made to Tenant. Tenant hereby
waives any and all rights it might otherwise have pursuant to any provision of
state law to terminate this Lease upon a partial Taking of the Premises or the
Project

 

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

 

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided that the first 2 times in any Lease
year that Tenant fails to timely pay Rent, Tenant shall not be in default unless
such failure shall continue beyond seven (7) days business days after receipt of
written notice from Landlord.

 

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least
ten (10) days after written notice to Tenant from Landlord of such failure.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 26

 

(c) Abandonment. Tenant shall abandon the Premises without taking reasonable
precautions for the security or maintenance of the Premises, and without
complying with the provisions of Section 28 below regarding surrender of the
Premises.

 

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

 

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within fifteen (15)
days after Tenant receives notice that any such lien is filed against the
Premises.

 

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity) and such insolvency or failure to
maintain legal existence is not remedied within thirty (30) days.

 

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within ten (10) business
days after a second notice requesting such document.

 

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
thirty (30) days after written notice thereof from Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than thirty (30) days to cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently prosecutes the same to completion; provided, however, that
such cure shall be completed no later than sixty (60) days from the date of
Landlord’s notice.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 27

 

21. Landlord’s Remedies.

 

(a) Payment by Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act, and Landlord shall use commercially reasonable
efforts to notify Tenant of any such payment or performance. All sums so paid or
incurred by Landlord, together with interest thereon, from the date such sums
were paid or incurred, at the annual rate equal to twelve percent (12%) per
annum or the highest rate permitted by law (the “Default Rate”), whichever is
less, shall be payable to Landlord on demand as additional Rent.

 

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within seven (7) days after the date such payment is due, Tenant
shall pay to Landlord an additional sum of three percent (3%) of the overdue
Rent as a late charge. The parties agree that this late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. In addition to the late charge, Rent not paid when due shall
bear interest at the Default Rate from the seventh (7th) day after the date due
until paid. Notwithstanding the foregoing provisions, the first time in any
calendar year that Tenant fails to pay Rent when due, Tenant shall not be liable
for the aforementioned late charge or interest unless such failure to pay
continues for more than five (5) business days after delivery of written notice
from Landlord.

 

(c) Re-Entry. Upon a Default by Tenant, beyond applicable cure periods, Landlord
shall have the right, immediately or at any time thereafter, without further
notice to Tenant (unless otherwise provided herein), through the use of legal
process, to enter the Premises, without terminating this Lease or being guilty
of trespass, and do any and all acts as Landlord may deem necessary, proper or
convenient to cure such Default, for the account and at the expense of Tenant,
any notice to quit or notice of Landlord’s intention to re-enter being hereby
expressly waived, and Tenant agrees to pay to Landlord as Additional Rent all
damage and/or expense incurred by Landlord in so doing, including interest at
the Default Rate, from the due date until the date payment is received by
Landlord.

 

(d) Termination. Upon a Default by Tenant, beyond applicable cure periods,
Landlord shall have the right to terminate this Lease and Tenant’s right to
possession of the Premises and, with or without legal process, take possession
of the Premises and remove Tenant, any occupant and any property therefrom,
using such force as may be necessary, without being guilty of trespass and
without relinquishing any rights of Landlord against Tenant, any notice to quit,
or notice of Landlord’s intention to re-enter being hereby expressly waived.
Landlord shall be entitled to recover damages from Tenant for all amounts
covenanted to be paid during the remainder of the Term (except for the period of
any holdover by Tenant, in which case the amounts stated at Section 8 herein
shall apply), which may be accelerated by Landlord at its option (with such
future payments to be discounted to present value at the discount rate of the
Federal Reserve Bank at the time of award plus 1%), together with (i) all
expenses of any proceedings (including, but not limited to, legal expenses and
attorney’s fees) which may be

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 28

 

necessary in order for Landlord to recover possession of the Premises, (ii) the
expenses of the re-renting of the Premises (including, but not limited to, any
commissions paid to any real estate agent, advertising expense and the costs of
such alterations, repairs, replacements or modifications that Landlord, in its
sole judgment, considers advisable and necessary for the purpose of re-renting),
and (iii) interest computed at the Default Rate from the due date until paid;
provided, however, that there shall be credited against the amount of such
damages all amounts received by Landlord from re-renting, and, if Landlord
elects to accelerate payment of any amount to be paid in the future, there shall
be credited against damages any other amounts which Tenant can prove Landlord
should reasonably be expected to receive in the future by re-renting the
Premises (with such future amounts to be discounted to present value at the
discount rate of the Federal Reserve Bank at the time of award plus 1%), taking
into account the limitations on Landlord’s obligations to mitigate damages (as
set forth in Section 21(e) below), the reasonably expected period of time
necessary to find a replacement tenant, the specialized nature of the Premises,
the conditions of the real estate market in the area of the Premises, the
availability of competitive properties similar to the Premises, and the
condition of the Premises. Landlord shall in no event be liable in any way
whatsoever for failure to re-rent the Premises or, in the event that the
Premises are re-rented, for failure to collect the rent thereof under such
re-renting. No act or thing done by Landlord shall be deemed to be an acceptance
of a surrender of the Premises, unless Landlord shall execute a written
agreement of surrender with Tenant. Tenant’s liability hereunder shall not be
terminated by the execution of a new lease of the Premises by Landlord, unless
that new lease expressly so states. In the event Landlord does not exercise its
option to accelerate the payment of amounts owed as provided hereinabove, then
Tenant agrees to pay to Landlord, upon demand, the amount of damages herein
provided after the amount of such damages for any month shall have been
ascertained (taking into account any amounts collected from reletting);
provided, however, that any expenses incurred by Landlord shall be deemed to be
a part of the damages for the month in which they were incurred. Separate
actions may be maintained each month or at other times by Landlord against
Tenant to recover the damages then due, without waiting until the end of the
term of this Lease to determine the aggregate amount of such damages. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 

(e) Mitigation of Damages. After a Default by Tenant, any reletting of the
Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise, but Landlord shall, subject to the limitations set forth in this
Section 21(e), attempt to mitigate damages arising by reason of Tenant’s
Default. Landlord’s efforts to mitigate damages shall not require Landlord to
expend any substantial sum of money in connection with any effort to relet the
Premises (other than commercially reasonable real estate brokerage commissions
and attorneys’ fees in the negotiation of a new lease, which shall form a part
of Landlord’s damages as set forth in Section 21(d) above), to change the use of
the Premises, to lease the Premises to any person desiring to lease either less
than 50% of the rentable square footage of the Premises or the remaining
unleased portion of the Premises, to lease the Premises to any person whose
financial resources are substantially less than Tenant’s as

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 29

 

of the date of this Lease, to lease the Premises to any person to whom Landlord
objects because of the nature of the scientific research being done or work
product being developed (or intended) by such person or because of such person’s
history of culpability in Environmental Claims (as defined in Section 30 below),
or to lease the Premises to any person desiring to lease any portion of the
Premises for a term which is less than 5 years, or if less than 5 years remain
in the Term of this Lease, for the remainder of the Term.

 

(f) Lien for Rent. Upon any default by Tenant in the payment of Rent or other
amounts owed hereunder, Landlord shall have a lien upon the property of Tenant
in the Premises for the amount of such unpaid amounts, and Tenant hereby
specifically waives any and all exemptions allowed by law. In such event, Tenant
shall not remove any of Tenant’s property from the Premises except with the
prior written consent of Landlord, and Landlord shall have the right and
privilege, at its option, to take possession of all Tenant’s property in the
Premises, to store the same on the Premises, or to remove it and store it in
such place as may be selected by Landlord, at Tenant’s risk and expense. If
Tenant fails to redeem the personal property so seized, by payment of whatever
sum may be due Landlord hereunder (including all storage costs), Landlord shall
have the right, after twenty (20) days written notice to Tenant of its intention
to do so, to sell such personal property so seized at public or private sale and
upon such terms and conditions as may appear advantageous to Landlord, and after
the payment of all proper charges incident to such sale, apply the proceeds
thereof to the payment of any balance due to Landlord on account of rent or
other obligations of Tenant pursuant to this Lease. In the event there shall
then remain in the hands of Landlord any balance realized from the sale of said
personal property, the same shall be paid over to Tenant. The exercise of the
foregoing remedy by Landlord shall not relieve or discharge Tenant from any
deficiency owed to Landlord which Landlord has the right to enforce pursuant to
any of the provisions of this Lease. Tenant shall also be liable for all
expenses incident to the foregoing process, including any auctioneer or
attorney’s fees or commissions. Notwithstanding the foregoing provisions of this
Section 21(d), the parties acknowledge that Tenant intends to obtain financing
in order to make improvements to and acquire property for use at the Premises
and for other purposes. For any personal property, accounts receivable,
intellectual property or fixtures of Tenant, Landlord hereby agrees to
subordinate its interest in such property of Tenant to the interest of any
lender of Tenant, provided that Landlord shall not, and nothing in this Lease
shall be deemed to require Landlord to subordinate its interest in any property
paid for by Landlord, any structural components of the Building, or any part of
Building Systems.

 

(g) Other Remedies. In addition to the foregoing, Landlord, at its option,
without further notice or demand to Tenant, shall have all other rights and
remedies provided at law or in equity.

 

22. Assignment and Subletting.

 

(a) General Prohibition. Without Landlord’s prior written consent, not to be
unreasonably withheld, delayed or conditioned, subject to and on the conditions
described in this Section 22, Tenant shall not, directly or indirectly,
voluntarily or by operation of law, assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 30

 

limited liability company, the shares or other ownership interests thereof which
are not actively traded upon a stock exchange or in the over-the-counter market,
a transfer or series of transfers whereby fifty percent (50%) or more of the
issued and outstanding shares or other ownership interests of such corporation
are, or voting control is, transferred (but excepting transfers upon deaths of
individual owners) from a person or persons or entity or entities which were
owners thereof at time of execution of this Lease to persons or entities who
were not owners of shares or other ownership interests of the corporation,
partnership or limited liability company at time of execution of this Lease,
shall be deemed an assignment of this Lease requiring the consent of Landlord as
provided in this Section 22.

 

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises (or any portion thereof)
other than pursuant to a Permitted Assignment (as defined below) then at least
fifteen (15) business days, but not more than forty-five (45) days, before the
date Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed assignee or sublessee, including the
proposed use of the Premises and any Hazardous Materials proposed to be used,
stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its proposed final form, and such other information as Landlord may deem
reasonably necessary or appropriate to its consideration whether to grant its
consent. Landlord may, by giving written notice to Tenant within fifteen (15)
business days after receipt of the Assignment Notice, grant such consent or
refuse such consent, in its reasonable discretion (provided that it shall be
reasonable for Landlord to withhold its consent to any assignment or subletting
to an assignee or subtenant whose business or financial reputation is
objectionable in Landlord’s reasonable judgment, or that is at that time
negotiating with Landlord for the lease of other space in the Project).

 

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to a Tenant Affiliate (as defined
below) shall not be required, provided that Landlord shall have the right to
approve the form of any such sublease or assignment (provided the approval of
such form shall not be unreasonably withheld, conditioned or delayed). In
addition, Tenant shall have the right to assign this Lease, upon thirty (30)
days prior written notice to Landlord but without obtaining Landlord’s prior
written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of more than fifty percent 50%) of the assets
or the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
net worth (as determined in accordance with GAAP) of Tenant as of the date of
this Lease, and (iii) such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease arising after the effective date
of the assignment (a “Permitted Assignment”). For purposes of this Lease,
“Tenant Affiliate” shall refer to any of the following: (i) a corporation,
limited liability company, limited partnership, business trust, business
corporation or other business entity in which Tenant directly or indirectly owns
a

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 31

 

majority of the voting interests, or (ii) an entity or person controlled
directly or indirectly by Tenant or under common control with Tenant, which
purchases all or substantially all of the assets of Tenant, or which merges with
Tenant pursuant to a valid statutory merger. For purposes of this Lease, the
term “control” (including the terms “controlling,” “controlled by” and “under
common control with”) of a person or entity means the possessing, directly or
indirectly, of (A) the power to appoint a majority of the members of the Board
of Directors or other governing board of such person or entity, (B) the power to
directly or indirectly cause the direction of the management and policies of
such person or entity or (C) the ownership of fifty percent 50%) or more of the
voting ownership interests or securities of such person or entity

 

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

 

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease beyond applicable notice and cure periods, if
any, such party shall thereafter make all payments otherwise due Tenant directly
to Landlord, which payments will be received by Landlord without any liability
except to credit such payment against those due under the Lease, and any such
third party shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, in no event
shall Landlord or its successors or assigns be obligated to accept such
attornment; and

 

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the rental payable under this Lease,
(excluding however, any Rent payable under this Section, the actual and
reasonable brokerage fees, legal and marketing costs and any design or
construction fees directly related to and required pursuant to

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 32

 

the terms of any such sublease, and the cost of any furniture, fixtures or
equipment paid for by Tenant as an inducement to the prospective assignee or
sublessee) (“Excess Rent”) then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder fifty percent (50%) of such Excess Rent
within ten (10) days following receipt thereof by Tenant. If Tenant shall sublet
the Premises or any part thereof, Tenant hereby immediately and irrevocably
assigns to Landlord, as security for Tenant’s obligations under this Lease, all
rent from any such subletting, and Landlord as assignee and as attorney-in-fact
for Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect such rent.

 

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

 

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) Landlord has a reasonable and objective basis for the
belief that the proposed assignee or sublessee poses a threat to contaminating
the Project with Hazardous Materials if Landlord consents to such assignment or
subletting, including without limitation because of such person’s business
reputation, a history of multiple enforcement orders with respect to Hazardous
Materials against such person by any applicable Governmental Authority, or any
other reasonable and objective basis, or (ii) because of the existence of a
pre-existing environmental condition in the vicinity of or underlying the
Project, the risk that Landlord would be targeted as a responsible party in
connection with the remediation of such pre-existing environmental condition
would be materially increased or exacerbated by the proposed use of Hazardous
Materials by such proposed assignee or sublessee, Landlord shall have the
absolute right to refuse to consent to any assignment or subletting to any such
party.

 

23. Estoppel Certificate. Tenant shall, within ten (10) business days of receipt
of written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser,
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, (ii) acknowledging, to its
actual knowledge, that there are not any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(iii) setting forth such further information with respect to the status of this
Lease or the Premises as may be reasonably requested thereon. Any such statement
may be relied upon by any prospective purchaser or encumbrancer of all or any
portion of the real property of which the Premises are a part. Tenant’s failure
to deliver such statement within such time shall, at the option of Landlord,
constitute a Default under this Lease.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 33

 

24. Quiet Enjoyment. So long as Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

 

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a three hundred sixty (360) day year and thirty (30) day
months.

 

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project provided that any amendments to the rules and regulations attached
hereto as Exhibit E shall not be binding on Tenant to the extent that any of
same detract from Tenant’s rights under this Lease or its occupancy of the
Premises or its business operations at the Premises. The current rules and
regulations are attached hereto as Exhibit E. If there is any conflict between
said rules and regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control. Landlord shall not have any liability or
obligation for the breach of any rules or regulations by other tenants in the
Project and shall not enforce such rules and regulations in a discriminatory
manner.

 

27. Subordination.

 

(a) Subject to the terms of this Section 27, this Lease and Tenant’s interest
and rights hereunder are hereby made and shall be subject and subordinate at all
times to the lien of any Mortgage now existing or hereafter created on or
against the Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant;
provided, however that so long as there is no Default hereunder, Tenant’s right
to possession of the Premises and its rights under this Lease shall not be
disturbed by the Holder of any such Mortgage. Tenant agrees, at the election of
the Holder of any such Mortgage, to attorn to any such Holder. Tenant agrees
upon demand to execute, acknowledge and deliver such subordination,
non-disturbance and attornment agreement in a commercially reasonable and
mutually agreeable form, confirming such subordination, attornment and the
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, ground leases, master leases, security
assignments and any other encumbrances, and any reference to the “Holder” of a
Mortgage shall be deemed to include the beneficiary under a deed of trust.

 

(b) Landlord represents and warrants to Tenant, as of the Commencement Date
there is currently no Mortgage encumbering the Project. If at any time after the
date of this Lease Landlord should desire to place a Mortgage on the Project,
Landlord agrees that it will

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 34

 

cause the Holder of such Mortgage to enter into a subordination and
non-disturbance agreement in connection with this Lease whereby such Holder
agrees that, so long as no Default shall have occurred and be continuing under
this Lease, the leasehold estate granted to Tenant and the rights of Tenant
pursuant to this Lease to quiet and peaceful possession of the Premises shall
not be terminated, modified, affected or disturbed by any action which the
Mortgagee may take to foreclose any such Mortgage, and that any successor
landlord shall recognize this Lease and the rights of Tenant hereunder as being
in full force and effect.

 

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the condition of the Premises upon completion of Tenant’s Work, subject to any
subsequent Alterations or Installations permitted by Landlord to remain in the
Premises, free of Hazardous Materials brought upon, kept, used, stored, handled,
treated, generated in, or released or disposed of from, the Premises by any
person other than Landlord or Landlord’s employees, agents or contractors
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant, which approval shall not be unreasonably
withheld or delayed. In connection with the review and approval of the Surrender
Plan, upon the reasonable request of Landlord, Tenant shall deliver to Landlord
or its consultant such additional non-proprietary information concerning Tenant
HazMat Operations as Landlord shall request. On or before such surrender, Tenant
shall deliver to Landlord evidence that the approved Surrender Plan shall have
been satisfactorily completed and Landlord shall have the right, at Landlord’s
cost, to cause Landlord’s environmental consultant to inspect the Premises as
may be reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Under no circumstances shall
Tenant be responsible for the migration onto the Premises from off-site of any
Hazardous Materials which Tenant did not cause, contribute to or exacerbate.
Landlord shall have the unrestricted right to deliver such Surrender Plan and
any report by Landlord’s environmental consultant with respect to the surrender
of the Premises to third parties.

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 35

 

actions shall be reimbursed by Tenant as Additional Rent, without regard to the
limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations to pay Continuing Rent (subject to
the limitations of Section 8 hereof) and obligations concerning the condition
and repair of the Premises.

 

29. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

30. Environmental Requirements.

 

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project (including without limitation the Land) in
violation of applicable Environmental Requirements (as hereinafter defined) by
Tenant or any Tenant Party. If Tenant breaches the obligation stated in the
preceding sentence, or if the presence of Hazardous Materials in the Premises
during the Term or any holding over results in contamination of the Premises,
the Land, the Project or any adjacent property or if contamination of the
Premises, the Land, the Project or any adjacent property by Hazardous Materials
brought into, kept, used, stored, handled, treated, generated in or about, or
released or disposed of from, the Premises by anyone other than Landlord and
Landlord’s employees, agents and contractors otherwise occurs during the Term or
any holding over, Tenant hereby indemnifies and shall defend and hold Landlord,
its officers, directors, employees, agents and contractors harmless from any and
all actions (including, without limitation, remedial or enforcement actions of
any kind, administrative or judicial proceedings, and orders or judgments
arising out of or resulting therefrom), costs, claims, damages (including,
without limitation, punitive damages and damages based upon diminution in value
of the Premises, the Building or the Project, or the loss of, or restriction on,
use of the Premises or any portion of the Project), expenses (including, without
limitation, attorneys’, consultants’ and experts’ fees, court costs and amounts
paid in settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 36

 

or not based upon personal injury, property damage, or contamination of, or
adverse effects upon, the environment, water tables or natural resources),
liabilities or losses (collectively, “Environmental Claims”) which arise during
or after the Term as a result of such contamination. This indemnification of
Landlord by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions or any cleanup, treatment, remedial,
removal, or restoration work required by any federal, state or local
Governmental Authority because of Hazardous Materials present in the air, soil
or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the Land,
the Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Land, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises, the
Building or the Project. Landlord shall deliver to Tenant a copy of Landlord’s
most recent Phase I Environmental Site Assessment of the Building (the “Phase I
Report”) and a “Phase II Report”, which Tenant shall keep strictly confidential.
Under no circumstances shall Tenant be responsible for Environmental Claims
which existed prior to Tenant’s occupancy of the Premises and are identified in
either the Phase I Report of the Phase II Report, and which Tenant did not
cause, contribute to or exacerbate. Further, under no circumstances shall Tenant
be responsible for the migration onto the Premises from off-site of any
Hazardous Materials which Tenant did not cause, contribute to or exacerbate.

 

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials Tenant intends to be brought
upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List from time to time upon request of
Landlord (but not more than once per year, unless Landlord has an objective
basis for believing Tenant has violated the terms of this Section 30). Tenant
shall deliver to Landlord true and correct copies of the following documents
(the “Haz Mat Documents”) relating to the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials prior to the Commencement
Date, or if unavailable at that time, concurrent with the receipt from or
submission to a Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans, notice of violations of any Legal
Requirements; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); all
closure

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 37

 

plans or any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Project for the closure of any such tanks; and a Surrender Plan (to the extent
surrender in accordance with Section 28 cannot be accomplished in 3 months).
Tenant is not required, however, to provide Landlord with any portion(s) of the
Haz Mat Documents containing information of a proprietary nature which, in and
of themselves, do not contain a reference to any Hazardous Materials or
hazardous activities.

 

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that Tenant is not subject to any pending enforcement order issued by
any Governmental Authority in connection with the use, storage, handling,
treatment, generation, release or disposal of Hazardous Materials (including,
without limitation, any order related to the failure to make a required
reporting to any Governmental Authority). If Landlord determines that this
representation and warranty was not true as of the date of this lease, Landlord
shall have the right to terminate this Lease in Landlord’s sole and absolute
discretion.

 

(d) Testing. At any time, and from time to time, prior to the expiration or
earlier termination of the Term, Landlord shall have the right to conduct
appropriate tests of the Premises and the Project to determine if contamination
has occurred as a result of Tenant’s use of the Premises. In connection with
such testing, upon the request of Landlord, Tenant shall deliver to Landlord or
its consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party. If
contamination has occurred for which Tenant is liable under this Section 30,
Tenant shall pay all costs to conduct such tests. If no such contamination is
found, Landlord shall pay the costs of such tests (which shall not constitute an
Operating Expense). Landlord shall provide Tenant with a copy of all third
party, non-confidential reports and tests of the Premises made by or on behalf
of Landlord during the Term without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions for which Tenant is
responsible under the terms of this Lease which are identified by such testing
in accordance with all Environmental Requirements. Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights which
Landlord may have against Tenant.

 

(e) Underground Tanks. No underground storage tanks storing Hazardous Materials
shall be permitted on the Premises or the Project. Tenant, however, shall have
no obligation to remove any existing underground storage tanks. If any other
storage tank storing Hazardous Materials is to be hereafter placed on the
Premises or the Building by Tenant, Tenant shall obtain Landlord’s prior
approval, which shall be determined in Landlord’s sole discretion, and install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, and take or cause to be taken all other actions necessary
or required under applicable state and federal Legal Requirements, as such now
exists or may hereafter be adopted or amended in connection with the
installation, use, maintenance, management, operation, upgrading and closure of
such storage tanks.

 

(f) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 38

 

removal from the Premises of any Hazardous Materials (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises and the completion of the approved Surrender Plan),
Tenant shall continue to pay Continuing Rent in accordance with this Lease for
any portion of the Premises not relet by Landlord in Landlord’s sole discretion,
which Continuing Rent shall be prorated daily.

 

(g) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

 

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within thirty (30) days after written notice from Tenant specifying such failure
(unless such performance will, due to the nature of the obligation, require a
period of time in excess of thirty (30) days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, not to exceed an additional thirty
(30) days beyond the cure period of Landlord; provided Landlord shall have
furnished to Tenant in writing the names and addresses of all such persons who
are to receive such notices. Notwithstanding the foregoing, in the event
Landlord defaults under the Lease and such default will immediately, materially
and adversely affect Tenant’s ability to conduct its business in the Premises,
then Tenant shall provide immediate notice to Landlord of such default, which
notice shall indicate clearly that the alleged default will immediately,
materially and adversely affect Tenant’s ability to conduct its business in the
Premises, and in such event Landlord shall have two (2) business days to
commence a cure of such default and diligently prosecute such cure to
completion. If Landlord fails to cure such default, then Tenant shall be
entitled to commence and prosecute such cure to completion and shall be entitled
to recover the costs of any such cure. Tenant may demand Arbitration of the
question of whether Landlord has met its obligations pursuant to Section 43
hereof, and if Tenant receives a ruling in its favor from the Arbitrator, and
Landlord fails to pay Tenant, Tenant shall be entitled to the set off rights set
forth in Section 43. All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder. The foregoing provision

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 39

 

shall not apply to any failure of Landlord to make repairs to portions of the
Project which do not include the Building or the Land, which shall be governed
by the separate provision of Section 13.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter, except to
the extent such obligations arise during its period of ownership, unless assumed
by any successor. The term “Landlord” in this Lease shall mean only the owner
for the time being of the Premises. Upon the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Term upon each new owner for the duration of such owner’s
ownership.

 

32. Inspection and Access. Upon giving prior notice as required in this
Section 32, Landlord and its agents, representatives, and contractors may enter
the Premises at any reasonable time to inspect the Premises and to make such
repairs as may be required or permitted pursuant to this Lease and for any other
business purpose. Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, showing the Premises to prospective purchasers and,
during the last year of the Term, to prospective tenants or for any other
business purpose. Landlord may erect a suitable sign on the Premises stating the
Premises are available to let or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use, parking rights or occupancy of the Premises for the Permitted Use.
Landlord will deliver prior written notice (the “Restriction Notice”) to Tenant
of any such easement, dedication, designation or restriction which will affect
the Premises, which notice shall state that it is being given pursuant to
Section 32 of this Lease. If any such easement, dedication, designation or
restriction described in a Restriction Notice will materially, adversely affect
Tenant’s use, parking rights or occupancy of the Premises for the Permitted Use,
Landlord shall obtain Tenant’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned. After receiving a Restriction
Notice, Tenant, acting in good faith, shall notify Landlord in writing within
ten (10) business days if Tenant believes the matter described in the
Restriction Notice will materially, adversely affect Tenant’s use, parking
rights or occupancy. If Tenant does not deliver timely notice, the subject of
the Restriction Notice shall be deemed not to materially, adversely affect
Tenant. If Tenant delivers notice and Landlord disagrees, Landlord may within
ten (10) business days demand in writing arbitration pursuant to Section 43
hereof of the question of whether the matter which is the subject of the
Restriction Notice will materially, adversely affect Tenant’s use, parking
rights or occupancy of the Premises. If Landlord fails to make such written
demand for arbitration within such ten (10) business day period, then Tenant’s
consent shall be deemed to be required. If the Arbitrator rules in Tenant’s
favor, then Tenant’s consent to the matter set forth in the Restriction Notice
shall be required. If the Arbitrator rules in Landlord’s favor, then Tenant’s
consent shall not be required.

 

At Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions. Tenant shall at all times,
except in the case of

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 40

 

emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.

 

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises, except to the extent caused by the gross
negligence or willful misconduct of Landlord or its employees. Tenant shall be
solely responsible for the personal safety of Tenant’s officers, employees,
agents, contractors, guests and invitees while any such person is in, on or
about the Premises and/or the Project. Tenant shall at Tenant’s cost obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts.

 

34. Force Majeure. Neither Landlord nor Tenant shall be held responsible for
delays in the performance of its obligations hereunder when caused by strikes,
lockouts, labor disputes, weather, natural disasters, inability to obtain labor
or materials or reasonable substitutes therefor, governmental restrictions,
governmental regulations, governmental controls, delay in issuance of permits,
enemy or hostile governmental action, civil commotion, fire or other casualty,
and other causes beyond the reasonable control of the applicable party (“Force
Majeure”).

 

35. Brokers, Entire Agreement, Amendment. Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker) in connection with this transaction and that no Broker
brought about this transaction, other than Scheer Partners as Tenant’s
representative. Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker, other than the broker,
if any named in this Section 35, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

 

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM UNLESS ANY SUCH LOSS, DAMAGE OR INJURY TO TENANT’S
PERSONAL PROPERTY ARISES SOLELY AND DIRECTLY FROM LANDLORD’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, IN WHICH CASE LANDLORD’S LIABILITY FOR SUCH LOSS, DAMAGE OR
INJURY SHALL IN NO EVENT EXCEED $10,000,000; (B) THERE SHALL BE NO PERSONAL
RECOURSE TO LANDLORD FOR

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 41

 

ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE BUILDING AND THE LAND AND
THE RENTS THEREFROM OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY
INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE BUILDING AND
THE LAND OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY
PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE
NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY
OF EXCEPT AS PROVIDED IN THIS SECTION 36, LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

 

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) place permanent coatings on the interior or exterior of the any
windows; (ii) attach any awnings, exterior lights, decorations, balloons, flags,
pennants, banners, painting or other projection to any outside wall of the
Project, (ii) place any bottles, parcels, or other articles on the window sills,
(iii) place any equipment, furniture or other items of personal property on any
exterior balcony, or (iv) paint, affix or exhibit on any part of the Premises or
the Project any signs, notices, window or door lettering, placards, decorations,
or advertising media of any type which can be viewed from the exterior of the
Premises. Tenant shall have sole and exclusive control over any Interior signs
on doors and any directory tablet. Tenant shall have the sole and exclusive
right to Building monument and Building signage at Tenant’s sole cost, subject
to Landlord’s reasonable approval of the size, color and content of any sign,
and subject further to the requirement that any sign comply with the
requirements of Applicable Law.

 

Notwithstanding the foregoing, Tenant, its corporate affiliates, or its
assignees under Section 22, shall have the exclusive right at its sole cost and
expense, to affix to the exterior façade of the Building along the roof line, a
sign bearing such party’s corporate logo. Any such sign may be sufficiently
large and prominently placed so as to make such logo reasonably visible and
identifiable to vehicular and pedestrian traffic around the Building. Any such
sign shall further (i) be subject to Landlord’s reasonable approval as to
placement, size and design, and (ii) shall be erected pursuant to and in
conformance with all local building codes, related ordinances and any applicable
covenants. Tenant shall procure, at its sole cost and expense, any and all
permits necessary to affix any such sign to the Building.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 42

 

39. Right to Expand.

 

(a) Tenant shall have the right, but not the obligation, to expand the Premises
by up to an additional 120,000 rentable square feet (approximately, but in no
event less than the maximum developable floor area ratio of the property
identified as 2 West Watkins Mill Road, listed on Exhibit G) (the “Expansion
Right”) to include any Available Space upon the terms and conditions in this
Section 39. For purposes of this Section 39(a), “Available Space” shall mean any
space located within the properties identified on Exhibit G, now or hereafter
owned by Landlord and/or Landlord’s Affiliates (herein collectively the
“Expansion Projects”) which Landlord decides, in Landlord’s discretion, is
available for leasing and is not in the possession of another tenant, not
subject to any option by any other person to lease such space which pre-dates
the date of this Lease, and not being used by Landlord or otherwise unavailable
for leasing. Landlord’s Affiliates shall countersign this Lease to acknowledge
the granting of the Expansion Right. With respect to those Expansion Projects
which are not part of the Project, Tenant’s Expansion Right shall apply only to
the extent Landlord and/or Landlord’s Affiliates own the subject building within
the Expansion Projects at the time Tenant exercises the Expansion Right. With
respect to any buildings which are part of the Project, it is the parties’
intention that the Expansion Right shall be enforceable against any successor to
Landlord or Landlord’s Affiliates, and Landlord hereby covenants that if
Landlord or Landlord’s Affiliates sell the Project or any portion thereof during
the term of this Lease, Landlord or Landlord’s Affiliates shall require any
successor to recognize Tenant’s right to exercise the Expansion Right. The
Expansion Right is subject to the superior rights of those tenants at the
Project with prior rights to lease the Available Space (which tenants names are
set forth on Exhibit K attached hereto), or any other tenant in possession of
space in the Expansion Projects. If there is any Available Space in the
Expansion Projects (subject to the limitations set forth above in this
Section 39(a)), Landlord shall, at such time as Landlord shall elect so long as
Tenant’s rights hereunder are preserved, deliver to Tenant written notice (the
“Expansion Notice”) of such Available Space, together with the terms and
conditions on which Landlord and/or Landlord’s Affiliate is prepared to lease
Tenant such Available Space.

 

(b) Tenant shall have thirty (30) days following delivery of the Expansion
Notice to deliver to Landlord written notification of Tenant’s exercise of the
Expansion Right. Provided that no right to expand is exercised by any tenant
with superior rights, Tenant shall be entitled to lease such Available Space
upon the terms and conditions set forth in the Expansion Notice. Notwithstanding
the foregoing, Tenant’s Expansion Right shall be subject to reduction on a foot
for foot basis, to the extent Tenant or any of its affiliates leases from
Landlord, Landlord’s Affiliates, or their respective parents or affiliates, or
subleases from an existing Tenant of the Expansion Projects, any other space
within the Expansion Project. If Tenant does not timely exercise the Expansion
Right, Landlord may lease the Available Space to any person on terms acceptable
to Landlord in Landlord’s discretion, subject to the limitations set forth
immediately below in this Section 39(b). Notwithstanding Tenant’s failure to
timely exercise the Expansion Right, if the Available Space has not been leased
by Landlord within twelve (12) months of the date of the Expansion Notice,
Landlord shall not lease the Available Space to any person unless and until
Landlord has delivered to Tenant another Expansion Notice, after which Tenant
shall have thirty (30) days to deliver to Landlord written notification of
Tenant’s exercise of the Expansion Right. In addition, if Tenant has failed to
timely exercise the Expansion Right, and Landlord proposes to lease the
Available Space to another person on terms under which the

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 43

 

Net Effective Rent is less than 90% of the Net Effective Rent of the terms set
forth in the most recent Expansion Notice, then Landlord shall not lease the
Available Space to any person unless and until Landlord has delivered to Tenant
another Expansion Notice (the “Reduced Rent Offer”) setting forth the same terms
as those upon which Landlord proposes to lease the Available Space, after which
Tenant shall have ten (10) days to deliver to Landlord written notification of
Tenant’s exercise of the Expansion Right on the terms set forth in the Reduced
Rent Offer. If Tenant does not timely exercise the Expansion Right after any
such notice, Landlord may lease the Available Space to any person on terms
acceptable to Landlord in Landlord’s discretion, subject to the limitations set
forth in this Section 39(b). As used herein, “Net Effective Rent” means the rent
payable by a tenant under terms of a lease taking into account the size of the
premises to be leased, free rent periods, tenant improvement allowances paid by
Landlord, brokerage commissions, any other economic concessions granted by
Landlord.

 

(c) Exceptions. Notwithstanding the above, the Expansion Right shall not be in
effect and may not be exercised by Tenant during any period of time that Tenant
is in Default (beyond all applicable notice and cure periods) under any
provision of the Lease, or if Tenant has been in Default under any provision of
this Lease 3 or more times, whether or not Defaults are cured, during the last
12 months prior to the date on which Tenant seeks to exercise the Expansion
Right.

 

(d) Termination. The Expansion Right shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of the Expansion Right,
if, after such exercise, but prior to the commencement date of the lease of such
Available Space, (i) Tenant fails to timely cure any default by Tenant under the
Lease beyond any applicable notice and cure period; or (ii) Tenant has Defaulted
(beyond any applicable notice and cure periods) 3 or more times during the
period from the date of the exercise of the Expansion Right to the date of the
commencement of the lease of the Available Space, whether or not such Defaults
are cured.

 

(e) Rights Personal. Except with respect to a Permitted Assignment, the
Expansion Right is personal to Tenant and is not assignable without Landlord’s
consent, which may be granted or withheld in Landlord’s sole discretion separate
and apart from any consent by Landlord to an assignment of Tenant’s interest in
the Lease.

 

(f) No Extensions. The period of time within which any Expansion Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Expansion Right.

 

(g) Landlord’s Affiliate. Landlord’s affiliates, ARE-25/35/45 West Watkins
Corp., a Maryland corporation, ARE-2 West Watkins, LLC, a Delaware limited
liability company, and ARE-Metropolitan Grove, LLC, a Delaware limited liability
company (collectively, “Landlord’s Affiliates”) are the owners of various
portions of the Expansion Projects which do not comprise the Building and the
Land. Each of Landlord’s Affiliates joins this Lease for the sole and limited
purpose of granting the Expansion Right to Tenant in those portions of the
Expansion Projects owned by that entity, and granting the right to file a
memorandum of such rights in the Official Records of Montgomery County, Maryland
with respect to those portions of the Expansion Projects which do not comprise
the Building and the Land.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    `30 Watkins Mill Road/NABI – Page 44

 

(h) Successors to Landlord. It is the intent of the parties that the Expansion
Right shall survive a transfer of Landlord’s interest in the Project, or any
portion thereof. If Landlord’s interest in any portion of the Project is
transferred to any successor, Landlord will require that the Expansion Right
will be binding upon such successor. If Landlord’s interest in those portions of
the Expansion Projects which are not part of the Project is transferred to any
person not affiliated with or under common control with Landlord, then the
Expansion Right shall terminate with respect to such portion of the Expansion
Projects so transferred.

 

40. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

 

(a) Extension Rights. Tenant shall have the right (the “Extension Right”) to
extend the term of this Lease for five (5) years (the “Extension Term”) on the
same terms and conditions as this Lease (other than Base Rent and the provisions
of the Work Letter) by giving Landlord written notice of its election to
exercise each Extension Right at least nine (9) months prior, and no earlier
than fifteen (15) months prior, to the expiration of the Base Term of the Lease.
Upon the commencement of the Extension Term, Base Rent shall be payable at
the rate of ninety-five percent (95%) of the Market Rate (as defined below).
Base Rent shall thereafter be adjusted on each annual anniversary of the
commencement of such Extension Term by the amount of annual escalation
determined when calculating Market Rate. As used herein, “Market Rate” shall
mean the then market rental rate (and annual escalations) of the Premises as a
fully improved laboratory/office building within a 5 mile radius of the
Building, as determined by Landlord and agreed to by Tenant. If, on or before
the date which is one hundred twenty (120) days prior to the expiration of the
Base Term of this Lease, Tenant has not agreed with Landlord’s determination of
the Market Rate after negotiating in good faith, Tenant may by written notice to
Landlord not later than one hundred twenty (120) days prior to the expiration of
the Base Term of this Lease, elect arbitration as described in Section 40(b)
below. If Tenant does not elect such arbitration, Tenant shall be deemed to have
accepted Landlord’s determination of Market Rate.

 

(b) Arbitration.

 

(i) Within twenty (20) days of Tenant’s notice to Landlord of its election to
arbitrate Market Rate, each party shall deliver to the other a proposal
containing the Market Rate that the submitting party believes to be correct
(“Extension Proposal”). If either party fails to timely submit an Extension
Proposal, the other party’s submitted proposal shall determine the Base Rent for
the Extension Term. If both parties submit Extension Proposals, then Landlord
and Tenant shall meet within seven (7) days after delivery of the last Extension
Proposal and make a good faith attempt to mutually appoint a single Arbitrator
(and defined below) to determine the Market Rate. If Landlord and Tenant are
unable to agree upon a single Arbitrator, then each shall, by written notice
delivered to the other within ten (10) days after the meeting, select an
Arbitrator. If either party fails to timely give notice of its selection for an
Arbitrator, the other party’s submitted proposal shall determine the Base Rent
for the Extension Term. The 2 Arbitrators so appointed shall, within five
(5) business days after their appointment, appoint a third Arbitrator. If the 2
Arbitrators so selected cannot agree on the selection of the third Arbitrator
within the time above specified, then either party, on behalf of both parties,
may request such appointment of such third Arbitrator by application to any
state court of general

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 45

 

jurisdiction in the jurisdiction in which the Premises are located, upon
ten (10) days prior written notice to the other party of such intent.

 

(ii) The decision of the Arbitrator(s) shall be made within thirty (30) days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable. The decision of the single Arbitrator shall be final and binding
upon the parties. The average of the three (3) determinations shall be binding;
provided, however, that if two of the appraisers are within five percent (5%) of
each other and the third appraiser is not within five percent (5%) of either of
the other two appraisals, then the average of the two appraisals which are
within five percent (5%) of each other shall be used. Each party shall pay the
fees and expenses of the Arbitrator appointed by or on behalf of such party and
the fees and expenses of the third Arbitrator shall be borne equally by both
parties. If the Market Rate is not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate, the parties shall make any necessary adjustments to such
payments made by Tenant. Landlord and Tenant shall then execute an amendment
recognizing the Market Rate for the Extension Term.

 

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) an
appraiser with the designation MAI, and not less than ten (10) years of
experience in the appraisal of comparable improved laboratory/office real estate
in the greater Washington, D.C. metropolitan area, or (B) a licensed commercial
real estate broker with not less than fifteen (15) years experience representing
landlords and/or tenants in the leasing of comparable improved laboratory/office
real estate in the greater Washington metropolitan area, (ii) is devoting
substantially all of his or her time to professional appraisal or brokerage
work, as applicable, at the time of appointment and (iii) shall be in all
respects impartial and disinterested.

 

(c) Right to Withdraw Notice. For a period of ten (10) days after the
determination of Market Rate by the Arbitrator, Tenant shall have the right to
withdraw Tenant’s notice of its election to exercise the Extension Right, by
delivering written notice of Tenant’s clear and unambiguous intent to do so to
Landlord. If Tenant timely withdraws its notice, then Tenant shall be deemed to
have waived the Extension Right, and Tenant shall have no further obligation to
lease the Premises after the end of the Base Term of the Lease (as defined in
the Lease provisions set forth on the first page of this Lease).

 

(d) Rights Personal. The Extension Right is personal to Tenant (including any
Tenant Affiliate or other party pursuant to a Permitted Assignment) and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

 

(e) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall not be in effect and Tenant may not exercise the Extension
Right during any period of time that Tenant is in Default under any provision of
this Lease, or if Tenant has been in Default under any provision of this Lease 3
or more times, whether or not Defaults are

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 46

 

cured, during the last 12 months prior to the date on which Tenant seeks to
exercise the Extension Right.

 

(f) No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

 

(g) Termination. The Extension Right shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of the Extension Right,
if, after such exercise, but prior to the commencement date of the Extension
Term, Tenant fails to timely cure any default by Tenant under this Lease.

 

41. Right to Purchase Building. During the Term of the Lease, Tenant will have
the right to purchase the Building and the Land (not including any other portion
of the Project, and not including the Building or the Land if offered for sale
as a part of the Project or a portfolio of properties) as set forth below. If
Landlord determines to sell the Building and the Land alone (which shall not
include any sale of the Project including the Building or any sale of multiple
properties) to an unaffiliated buyer, Landlord shall notify Tenant of Landlord’s
intent, setting forth the essential terms of the sale (price, payment terms, “AS
IS” or other condition of property, due diligence conditions, title and other
contingencies, allocation of prorations and closing costs, and closing date).
Within thirty (30) days of receipt of Landlord’s notice, Tenant may deliver to
Landlord a notice of Tenant’s election to purchase the Building and the Land, on
the terms set forth in Landlord’s notice.

 

If Landlord shall receive a written offer from a third party to purchase the
Building and the Land, which offer Landlord intends to accept, or before
Landlord shall extend a written offer or letter of intent to a third party to
purchase the Building (apart from the Project or any portfolio of Landlord’s
properties), Landlord shall so notify Tenant, and Tenant shall have ten (10)
business days from the date of receipt of Landlord’s notice to deliver to
Landlord a notice of Tenant’s election to purchase the Building and the Land, on
the terms set forth in Landlord’s notice. Tenant’s failure to timely exercise
such right shall be deemed Tenant’s waiver and the termination of Tenant’s right
.

 

If Tenant timely exercises any such right to purchase, the parties shall within
thirty (30) days execute and deliver to one another an agreement of purchase and
sale (the “Purchase Agreement”). The Purchase Agreement shall provide that
Landlord agrees to sell and Tenant agrees to purchase the Building and the Land
“as-is, where-is”, without representation or warranty, express or implied, of
any kind by Landlord.

 

If (i) Tenant does not timely exercise such right, (ii) Tenant timely exercises
such right but the parties do not execute the Purchase Agreement within such
30-day period, or (iii) the parties timely execute the Purchase Agreement but
the Purchase Agreement is thereafter terminated for any reason other than
Landlord’s default, then Landlord shall thereafter be free to sell the Building
and the Land to any party, except that Landlord shall not sell the Building for
a price less than ninety-five percent (95%) of the price last offered to Tenant
without first offering Tenant again the right to purchase the Building and the
Land at any lower price.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 47

 

Tenant’s rights under this Section 41 shall not apply to any transfer of the
Building and the Land to any lender of Landlord’s with a security interest in
the Building and the Land, either by foreclosure, trustee’s sale, deed in lieu
of foreclosure, or any other transfer to any lender in the exercise of its
rights.

 

Landlord shall make a commercially reasonable effort to cause any lender to
agree that Tenant’s right to purchase the Building and the Land, as set forth in
this Section 41, shall survive any transfer of the Building and the Land to such
lender. Landlord shall not be liable to Tenant if, despite Landlord’s
commercially reasonable effort, Landlord’s lender does not agree to permit
Tenant’s right to purchase the Building and the Land to survive any transfer of
the Building and the Land to the lender in the exercise of the lender’s rights.

 

42. Roof Rights. Tenant shall be permitted (on an exclusive basis, except for
Landlord’s equipment for the Project) to place satellite dish(es), communication
antennae or other equipment integral to Tenant’s operations (collectively such
equipment is referred to herein as “Roof Equipment”) on the roof area of the
Building, subject to the following:

 

(a) The size, number and location of any Roof Equipment shall be subject to
Landlord’s prior written consent, which shall not be unreasonably withheld;

 

(b) Tenant shall not make any roof cuts or perform any other roofing work,
except with Landlord’s prior written consent, which shall not be unreasonably
withheld, and in the manner designated in writing by Landlord;

 

(c) Any installation work (including any roof cuts or other roofing work) shall
be performed by Tenant, at Tenant’s sole cost and expense by a roofing
contractor designated by Landlord and in accordance with all applicable
warranties relating to the roof;

 

(d) The installation or use of any Roof Equipment shall in no way interfere with
any other tenant of the Project, and if Landlord delivers notice to Tenant that
Tenant’s use of the rooftop is interfering with the rights of another tenant of
the Project, Tenant shall cause such interference to cease promptly;

 

(e) Tenant shall promptly pay all taxes and license fees imposed by any federal,
state or local government agency or authority in connection with the
installation, operation and maintenance of any Roof Equipment;

 

(f) Tenant shall secure any necessary permits, and the installation and use of
Roof Equipment shall comply with all Legal Requirements (including any zoning
restrictions) and Tenant shall be solely liable for the cost of such compliance;
and

 

(g) Upon the expiration of the Term or earlier termination of Tenant’s right of
possession, or if Tenant otherwise discontinues the operation of Roof Equipment,
Tenant shall remove such Roof Equipment, repair the roof and any other portion
of the Premises affected by such Roof Equipment, and return the roof to the
condition which existed prior to the installation of the Roof Equipment.

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 48

 

43. Arbitration of Certain Matters. Reference is made to Section 2(b),
Section 5, Section 13, Section 31 and Section 32 of this Lease. Landlord and
Tenant have agreed, with respect to Section 2(b), Section 5, and Section 13 that
the question of whether specific matters set forth in those sections are
reasonable and necessary, and with respect to Section 31, whether certain
obligations are the obligations of Landlord, and with respect to Section 32,
whether the subject of a Restriction Notice will materially, adversely affect
Tenant’s use, parking rights or occupancy of the Premises (each, an “Arbitration
Matter”) may be submitted to arbitration. Whether such matters are reasonable
and necessary, are the obligation of Landlord, or will materially, adversely
affect Tenant, as the case may be, will be determined by binding arbitration in
accordance with the provisions of this Section 43. If either party delivers to
the other a proper demand for arbitration of an Arbitration Matter, then
Landlord and Tenant shall meet (which meeting may take place by telephone
conference) within 7 days after delivery of the demand for arbitration and make
a good faith attempt to mutually appoint a single Arbitrator (as defined below)
to determine the Arbitration Matter. If Landlord and Tenant are unable to agree
upon a single Arbitrator, then each shall, by written notice delivered to the
other within 7 days after the meeting, select an Arbitrator. If either party
fails to timely give notice of its selection for an Arbitrator, the other
party’s Arbitrator shall be the sole Arbitrator. If each party selects an
Arbitrator, then the two Arbitrators so appointed shall, within 5 business days
after their appointment, appoint a third Arbitrator, who shall be the sole
Arbitrator. If the two Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 days prior written notice to the other
party of such intent. In addition, each party shall have the right to take
discovery of the other party by any and all methods provided in the U.S. Federal
Rules of Civil Procedure, provided that any discovery efforts shall not work to
extend any of the time frames for resolving an Arbitration Matter set forth
herein. The Arbitrator may, in its discretion, upon request refuse to allow any
evidence not made available to the other party pursuant to a proper and
reasonable discovery request to be used in the Arbitration Matter. The
Arbitrator shall hold an arbitration proceeding, to be attended by Landlord and
Tenant, within 10 days of the Arbitrator’s appointment, so that the Arbitrator
may consider and rule on the question of whether the Arbitration Matter is
reasonable and necessary, whether certain obligations are the obligations of
Landlord, or whether the subject of a Restriction Notice will materially,
adversely affect Tenant, as the case may be. The decision of the Arbitrator
shall be made within two days after the arbitration proceeding. Each party shall
pay the fees and expenses of the Arbitrator appointed by or on behalf of such
party and the fees and expenses of any single Arbitrator or the third Arbitrator
shall be borne equally by both parties. The parties hereby waive any right to
appeal the decision of the Arbitrator. An “Arbitrator” shall be any person
appointed by or on behalf of either party or appointed pursuant to the
provisions hereof and shall be a retired judge of any court of general
jurisdiction in the State of Maryland, or a lawyer in the greater Montgomery
County, Maryland area who has practiced real estate law for not less than 15
years, and, at the time of appointment and shall be in all respects impartial
and disinterested. If the Arbitrator finds that the Arbitration Matter was
reasonable and necessary, or that an obligation was the obligation of Landlord,
so that Tenant is entitled to reimbursement of the cost of any item described in
the aforementioned sections of this Lease, and Landlord fails to reimburse
Tenant for the cost of such item, then beginning on the first day of the month
which commences not less than 30 days after the date of the Arbitrator’s
decision, the amount of Tenant’s cost may be set off against future payments of
Base Rent,

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 49

 

provided that in any one month, the amount offset by Tenant against Base Rent
shall not exceed 10% of the full amount of Base Rent for that month.

 

44. Miscellaneous.

 

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

 

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

 

(c) Recordation. At the request of either party, a memorandum of lease or “short
form” of this Lease shall be filed in the Official Records of Montgomery County,
Maryland (the “Official Records”) for the Property, and for any other portion of
the Project in which Tenant has the Expansion Right. In addition, Landlord’s
Affiliates owning those Expansion Projects which do not comprise the Project
shall join in and permit the filing of a memorandum of the Expansion Right in
the Official Records for those properties. Prior to recording any memorandum or
short form, Tenant shall execute and deliver to Landlord an undated instrument
in recordable form acknowledging the termination of this Lease or the
termination of the Expansion Right, as applicable, which Landlord shall hold in
trust and shall not cause to be dated or recorded until this Lease has been
terminated or the Expansion Right have been terminated.

 

(d) Financial Information. In the event Tenant is no longer subject to the
oversight of the Securities and Exchange Commission as a publicly traded entity,
Tenant shall furnish Landlord with true and complete copies of (i) Tenant’s most
recent audited annual financial statements within one hundred twenty (120) days
of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s most
recent unaudited quarterly financial statements within forty-five (45) days of
the end of each of Tenant’s first three fiscal quarters of each of Tenant’s
fiscal years during the Term, (iii) at Landlord’s request from time to time,
updated business plans, including cash flow projections and/or pro forma balance
sheets and income statements, all of which shall be treated by Landlord as
confidential information belonging to Tenant, (iv) corporate brochures and/or
profiles prepared by Tenant for prospective investors, and (v) any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders.

 

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 50

 

the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

 

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

(i) Time. Time is of the essence as to the performance of Tenant’s and
Landlord’s obligations under this Lease.

 

(j) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

 

(k) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, acting in good
faith, reserves the right to refuse to perform any repairs or services in any
portion of the Premises which, pursuant to Tenant’s routine safety guidelines,
practices or custom or prudent industry practices, require any form of
protective clothing or equipment other than safety glasses. In any such case,
Tenant shall contract with parties who are acceptable to Landlord, in Landlord’s
reasonable discretion, for all such repairs and services at Tenant’s sole cost
and expense.

 

SIGNATURES APPEAR ON FOLLOWING PAGE(S)

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 51

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT: NABI BIOPHARMACEUTICALS,
a Delaware corporation

By:

  /s/    MARK SMITH        

Its:

  Chief Financial Officer LANDLORD:

ARE-30 WEST WATKINS, LLC

a Delaware limited liability company

By:

  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member    

By:

  ARE-QRS CORP.,
a Maryland corporation,
general partner        

By:

  /s/    JENNIFER PAPPAS                

Its:

  V.P. and Assistant Secretary

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

LANDLORD’S AFFILIATES (joining here for the limited purpose of confirming the
Expansion Right in those portions of the Expansion Projects not owned by
Landlord, as set forth in Section 39 and Section 44(d)):

 

ARE-25/35/45 W. WATKINS CORP.,
a Maryland corporation     By:   /s/    JENNIFER PAPPAS            

Its:

  V.P. and Assistant Secretary ARE-METROPOLITAN GROVE I, LLC,
a Delaware limited liability company By:   ALEXANDRIA REAL ESTATE EQUITIES,
L.P., a Delaware limited partnership, managing member     By:   ARE-QRS CORP.,
a Maryland corporation,
general partner     By:   /s/    JENNIFER PAPPAS            

Its:

  V.P. and Assistant Secretary ARE-2 WEST WATKINS, LLC,
a Delaware limited liability company By:  
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member     By:   ARE-QRS CORP.,
a Maryland corporation,
general partner     By:   /s/    JENNIFER PAPPAS            

Its:

  V.P. and Assistant Secretary

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PREMISES

 

EXHIBIT A TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT B-1 TO LEASE

 

DESCRIPTION OF PROJECT

 

EXHIBIT B-1 TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT B-2 TO LEASE

 

LEGAL DESCRIPTION OF LAND

 

BEING KNOWN AND DESIGNATED as Lot 19 as shown on the Plat entitled “Plat of
Resubdivision Lots 17-19 Metropolitan Grove Park” which Plat is recorded among
the Land Records of Montgomery County in Plat Book 196, Page 21289.

 

The improvements being known as 30 W. Watkins Mill Road.

tax Account No. 09-03279937.

 

EXHIBIT B-2 TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT C TO LEASE

 

WORK LETTER

 

THIS WORK LETTER dated June 29, 2005 (this “Work Letter”) is made and entered
into by and between ARE-30 WEST WATKINS, LLC, a Delaware limited liability
company (“Landlord”), and NABI BIOPHARMACEUTICALS, a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated June 29, 2005
(the “Lease”), by and between Landlord and Tenant. Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

1. General Requirements.

 

(a) Tenant’s Authorized Representative. Tenant designates Peter Marissael and
Raafat Fahim (either such individual acting alone, “Tenant’s Representative”) as
the only persons authorized to act for Tenant pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any request, approval,
inquiry or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change Tenant’s Representative at any time
upon not less than five (5) business days advance written notice to Landlord. No
period set forth herein for any approval of any matter by Tenant’s
Representative shall be extended by reason of any change in Tenant’s
Representative.

 

(b) Landlord’s Authorized Representative. Landlord designates Lawrence J.
Diamond and Vincent Ciruzzi (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than five (5) business days advance written notice to
Tenant. No period set forth herein for any approval of any matter by Landlord’s
Representative shall be extended by reason of any change in Landlord’s
Representative.

 

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements, the general contractor (the “TI Contractor”) and any
subcontractors for the Tenant Improvements shall be selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

2. Tenant Improvements.

 

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature. Other than funding the TI Allowance (as defined below) as provided
herein, except as set forth in the Lease or in this Work Letter, Landlord shall
not have any obligation whatsoever with respect to the Tenant Improvements or
otherwise the finishing of the Premises for Tenant’s use and occupancy.

 

EXHIBIT C TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 2

 

(b) Tenant’s Space Plans. Within ten (10) business days after Tenant submits to
Landlord schematic drawings and outline specifications (the “TI Design
Drawings”) detailing Tenant’s requirements for the Tenant Improvements, Landlord
shall deliver to Tenant the written objections, questions or comments of
Landlord with regard to the TI Design Drawings. Tenant shall cause the TI Design
Drawings to be revised to address such written comments and shall resubmit said
drawings to Landlord for approval within ten (10) business days thereafter. Such
process shall continue until Landlord has approved the TI Design Drawings. If
Landlord does not timely respond to any request made by Tenant for approval of
drawings, Landlord’s consent shall be deemed refused.

 

(c) Working Drawings. Not later than forty-five (45) days following the approval
of the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Subject to the limitations set forth in
this subsection, Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Landlord shall deliver its written comments on the TI Construction Drawings to
Tenant not later than ten (10) business days after Landlord’s receipt of the
same; provided, however, that Landlord may not disapprove any matter that is
consistent with the TI Design Drawings, unless such matter would result in an
unacceptable modification or alteration of the exterior shell of the Building,
the structural components of the Building, or the Building Systems, as
determined by Landlord in Landlord’s sole and absolute discretion. Tenant and
the TI Architect shall consider all such comments in good faith and shall,
within ten (10) business days after receipt, notify Landlord how Tenant proposes
to respond to such comments. Any disputes in connection with such comments shall
be resolved in accordance with Section 2(d) hereof. Provided that the design
reflected in the TI Construction Drawings is consistent with the TI Design
Drawings and does not result in an unacceptable modification or alteration of
the exterior shell of the Building, the structural components of the Building,
or the Building Systems, Landlord shall approve the TI Construction Drawings
submitted by Tenant. Once approved by Landlord, subject to the provisions of
Section 2(d) below, Tenant shall not materially modify the TI Construction
Drawings except as may be reasonably required in connection with the issuance of
the TI Permit (as defined in Section 3(b) below).

 

(d) Approval and Completion. Upon any dispute regarding the design of the Tenant
Improvements, which is not settled within ten (10) business days after notice of
such dispute is delivered by one party to the other, Tenant shall make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Allowance (as defined in Section 5(d)
below) and (iii) such dispute does not involve a proposed modification or
alteration of the exterior shell of the Building, the structural components of
the Building, or the Building Systems, as determined by Landlord in Landlord’s
sole and absolute discretion. Any dispute involving the items in clause (iii) of
the preceding sentence shall be resolved by Landlord in Landlord’s sole and
absolute discretion. Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

 

EXHIBIT C TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 3

 

3. Performance of Tenant’s Work.

 

(a) Definition of Tenant’s Work. As used herein, “Tenant’s Work” shall mean the
designing, permitting and constructing of the Tenant Improvements. All Tenant’s
Work shall comply with, and be performed in a manner consistent with, any and
all existing warranties relating to the Building (the “Building Warranties”).
Tenant shall, and shall cause, Tenant’s Architect, TI Contractor, and any
subcontractor to, (i) honor all Building Warranties, and (ii) prohibit any
action with respect to Tenant’s Work which would compromise, diminish or void
any of the Building Warranties. In the event any of the Building Warranties are
compromised, diminished or voided as a result of any Tenant’s Work, Tenant shall
be fully liable for any and all costs and expenses associated with and/or
resulting from such compromise, diminution or voidance. Tenant’s Work shall
include all related design and engineering services and the fees of third party
consultants for construction management services. Landlord will cooperate with
Tenant as reasonably necessary in the enforcement of any Building Warranties,
including the assignment of rights under the Building Warranties as necessary.
Upon the termination of the Lease, Tenant will cooperate with Landlord in
re-assigning any Warranties as necessary.

 

(b) Commencement and Permitting of Tenant’s Work. Prior to Tenant’s commencement
of construction of the Tenant Improvements, Tenant shall first (i) obtain and
deliver to Landlord a copy of the building permit (the “TI Permit”) authorizing
the construction of the Tenant Improvements consistent with the TI Construction
Drawings approved by Landlord and (ii) provide to Landlord copies of the fully
executed contract between Tenant and the TI Architect, and between Tenant and
the TI Contractor. The cost of obtaining the TI Permit shall be payable from the
TI Fund. Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of any Tenant’s Work, Tenant shall deliver to Landlord, evidence of
insurance in form and content acceptable to Landlord for Tenant, the TI
Architect and the TI Contractor, which shall include an endorsement to such
insurance policies naming Landlord as an additional insured or loss payee, as
applicable. Landlord shall be a third party beneficiary under any contract
between Tenant and the TI Architect, and between Tenant and TI Contractor, for
Tenant’s Work, and a third party beneficiary of any and all warranties extended
to Tenant as a result of the Tenant’s Work.

 

(c) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Landlord’s reasonable discretion.

 

(d) Substantial Completion. “Substantially Completed” or “Substantial
Completion” means the date that, in the reasonable opinion of Landlord’s
construction manager, the Tenant Improvements are complete except for minor
punch list items.

 

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings, shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed.

 

EXHIBIT C TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 4

 

(a) Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form, Form G-701
(a “Change Request”), which Change Request shall detail the nature and extent of
any such Change. Such Change Request must be signed by Tenant’s Representative.
Landlord shall review and approve or disapprove such Change Request within
ten (10) business days thereafter, provided that Landlord’s approval shall not
be unreasonably withheld, conditioned or delayed.

 

(b) Implementation of Changes. If Landlord approves such Change, Tenant may
cause the approved Change to be instituted.

 

5. Costs.

 

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain and provide Landlord with a
detailed breakdown, by trade, of the costs incurred or which will be incurred,
in connection with the design and construction of Tenant’s Work (the “Budget”).
The Budget shall be based upon the TI Construction Drawings approved by
Landlord, and shall include a payment to Landlord of a construction supervisory
fee in the amount of $50,000.00 (the “Construction Administration Fee”) for
monitoring and inspecting the construction of Tenant’s Work, which sum shall be
payable from the TI Fund.

 

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

 

1. a “Tenant Improvement Allowance” in the maximum amount of $50.00 per rentable
square foot in the Premises, or $5,140,750.00 in the aggregate (based on the
Premises being 102,815 rentable square feet in size, but subject to revision if
the actual size of the Premises is determined to be other than such size), which
is included in the Base Rent set forth in the Lease; and

 

2. an “Additional Tenant Improvement Allowance” in the maximum amount of $80.00
per rentable square foot in the Premises, or $8,225,200.00 in the aggregate,
which shall, to the extent used, result in the requirement to pay TI Allowance
Rent as set forth in Section 3 of the Lease. The TI Allowance shall be disbursed
in accordance with this Work Letter.

 

(c) Excess TI Costs. It is understood and agreed that Landlord is under no
obligation to bear any portion of the cost of any of the Tenant Improvements
except to the extent of the TI Allowance. Tenant shall be obligated to pay the
difference between the TI Costs under the Budget and the TI Allowance (“Tenant’s
Contribution”) so that the cost of completion of the Tenant Improvements exceeds
the TI Allowance, Tenant shall pay the excess. The sum of the TI Allowance and
Tenant’s Contribution shall be called the “TI Fund”.

 

(d) Payment for TI Costs. Landlord shall disburse the TI Allowance once a month
against a draw request in Landlord’s standard form, containing such
certifications, lien waivers, inspection reports and other matters as Landlord
customarily obtains, to the extent of Landlord’s approval thereof for payment,
no later than thirty (30) days following receipt of such

 

EXHIBIT C TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 5

 

draw request. Notwithstanding anything herein to the contrary, at no time shall
any portion of property paid for with the TI Allowance be deemed Tenant’s
Property, provided that if Tenant pays off the Additional Tenant Improvement
Allowance, those items so indicated in Section 12 of the Lease shall become
Tenant’s Property.

 

(e) Costs Includable in TI Fund. The TI Fund will be used for the payment of the
hard and soft costs of design and construction costs of the Tenant Improvements,
including, without limitation, the cost of preparing the TI Design Drawings and
the TI Construction Drawings, costs of obtaining all necessary permits and
approvals, all costs set forth in the Budget, including the Construction
Administrative Fee, all hard costs of construction, costs for security
installations (excluding any “head end unit” and any processing unit necessary
to operate the security system), built-in cold rooms, built-in casework,
built-in machinery and equipment, glass washing equipment, deionized water
systems, autoclaves, chillers, fume hoods, and related equipment installed
within the Premises, and the cost of Changes (collectively, “TI Costs”).

 

6. Miscellaneous.

 

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

 

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

(c) Counterparts. This Work Letter may be executed in any number of counterparts
but all counterparts taken together shall constitute a single document.

 

(d) Governing Law. This Work Letter shall be governed by, construed and enforced
in accordance with the internal laws of the state in which the Premises are
located, without regard to choice of law principles of such State.

 

(e) Time of the Essence. Time is of the essence of this Work Letter and of each
and all provisions thereof.

 

(f) Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Allowance during any period Tenant is in
Default under the Lease.

 

(g) Severability. If any term or provision of this Work Letter is declared
invalid or unenforceable, the remainder of this Work Letter shall not be
affected by such determination and shall continue to be valid and enforceable.

 

(h) Merger. All understandings and agreements, oral or written, heretofore made
between the parties hereto and relating to Tenant’s Work are merged in this Work
Letter, which alone (but inclusive of provisions of the Lease incorporated
herein and the final approved constructions drawings and specifications prepared
pursuant hereto) fully and completely

 

EXHIBIT C TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 6

 

expresses the agreement between Landlord and Tenant with regard to the matters
set forth in this Work Letter.

 

(i) Entire Agreement. This Work Letter is made as a part of and pursuant to the
Lease and, together with the Lease, constitutes the entire agreement of the
parties with respect to the subject matter hereof. This Work Letter is subject
to all of the terms and limitation set forth in the Lease, and neither party
shall have any rights or remedies under this Work Letter separate and apart from
their respective remedies pursuant to the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

TENANT: NABI BIOPHARMACEUTICALS,
a Delaware corporation By:   /s/    RAAFAT FAHIM        

Its:

  Sr. V.P. Manufacturing, Technical and
Production Operations LANDLORD: ARE-30 WEST WATKINS, LLC
a Delaware limited liability company By:  
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member    

By:

  ARE-QRS CORP.,
a Maryland corporation,
general partner        

By:

  /s/    JENNIFER PAPPAS                     V.P. and Assistant Secretary

 

EXHIBIT C TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT D TO LEASE

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of _______,
_____, between ARE-30 WEST WATKINS, LLC, a Delaware limited liability company
(“Landlord”), and NABI BIOPHARMACEUTICALS, a Delaware corporation (“Tenant”),
and is attached to and made a part of the Lease dated June __, 2005 (the
“Lease”), by and between Landlord and Tenant. Any initially capitalized terms
used but not defined herein shall have the meanings given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ____________,
_____________, the “Rent Commencement Date is January 1, 2006, and the
termination date of the Base Term of the Lease shall be midnight on December 31,
2017.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT: NABI BIOPHARMACEUTICALS,
a Delaware corporation By:    

Its:

    LANDLORD: ARE-30 WEST WATKINS, LLC
a Delaware limited liability company By:  
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member    

By:

  ARE-QRS CORP.,
a Maryland corporation,
general partner        

By:

   

 

EXHIBIT D TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT E TO LEASE

 

RULES AND REGULATIONS

 

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

 

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

 

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

 

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

 

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will reasonably direct the electrician as to
where and how the wires may be introduced; and, without such direction, no
boring or cutting of wires will be permitted. Any such installation or
connection shall be made at Tenant’s expense.

 

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease or by Landlord. The use of oil, gas or inflammable liquids for
heating, lighting or any other purpose is expressly prohibited. Explosives or
other articles deemed extra hazardous shall not be brought into the Project.

 

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

 

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

 

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

 

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be

 

EXHIBIT E TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 2

 

responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant by the janitors or
any other employee or person.

 

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

 

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 

14. No auction, public or private, will be permitted on the Premises or the
Project.

 

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

 

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

 

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

 

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

 

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

EXHIBIT E TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/NABI – Page 1

 

EXHIBIT F TO LEASE

 

TENANT’S PERSONAL PROPERTY

 

None except as set forth below:

 

Various Fermentation skids

 

5 L (several)

80 L(2)

100 L

300 L

500 L

 

CIP Skid

Continuous Flow Centrifuges (several)

Decontamination Skid

Chromatography Skids

Various Process Vessels

 

APC Cans

100L

250 L

400 L (2)

Others

 

Microfiltration Skid

Ultrafiltration Skid

Autoclaves (3) (unless paid for by Landlord)

Glasswashers (3) (unless paid for by Landlord)

Depyrogenation Ovens (3)

Media Preparator

Homogenizer

Conveyor/Storage System

Dust Collection System

BioProfile 300 A/B

Vitek ID System

Floor Scale

Various Refrigerators

Various Freezers

LN2 Freezers

Cold Rooms (not built-ins)

Warm Rooms (not built-ins)

Filing Devices

 

Note: The parties have agreed that any of the foregoing paid for by the TI
Allowance shall be and remain the property of Landlord unless and until the
Additional Tenant Improvement Allowance is paid off by Tenant.

 

EXHIBIT F TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/IGEN – Page 1

 

EXHIBIT G TO LEASE

 

EXPANSION PROJECTS

 

1. Project: “Alexandria Technology Center – Gaithersburg”

 

2. 25, 35, 45 West Watkins Mill Road, Gaithersburg, Maryland

 

EXHIBIT G TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory    30 Watkins Mill Road/IGEN – Page 1

 

EXHIBIT H TO LEASE

 

PARKING MAP

 

[See attached]

 

EXHIBIT H TO LEASE     © All rights reserved – Alexandria Real Estate Equities
2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

      

 

EXHIBIT I TO LEASE

 

DESCRIPTION OF BASE BUILDING

 

     EXHIBIT I TO LEASE    © All rights reserved – Alexandria Real Estate
Equities 2001      -1-    CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

      

 

EXHIBIT J TO LEASE

 

DRAWING OF LOT LINE ADJUSTMENT

 

     EXHIBIT J TO LEASE    © All rights reserved – Alexandria Real Estate
Equities 2001      -1-    CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

      

 

EXHIBIT K TO LEASE

 

TENANTS WITH SUPERIOR EXPANSION RIGHT

 

Digene

 

     EXHIBIT K TO LEASE    © All rights reserved – Alexandria Real Estate
Equities 2001      -1-    CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory

   30 Watkins Mill Road/IGEN – Page i

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

Lease of Premises

   3

2.

  

Delivery; Acceptance of Premises; Commencement Date; Termination Right

   3

3.

  

Rent

   6

4.

  

Base Rent Adjustments

   8

5.

  

Operating Expense Payments

   8

6.

  

Security Deposit

   13

7.

  

Use

   14

8.

  

Holding Over

   15

9.

  

Taxes

   16

10.

  

Parking

   17

11.

  

Utilities, Services

   17

12.

  

Alterations and Tenant’s Property

   18

13.

  

Landlord’s Repairs

   20

14.

  

Tenant’s Repairs

   21

15.

  

Mechanic’s Liens

   21

16.

  

Indemnification

   21

17.

  

Insurance

   22

18.

  

Restoration

   23

19.

  

Condemnation

   25

20.

  

Events of Default

   25

21.

  

Landlord’s Remedies

   27

22.

  

Assignment and Subletting

   29

23.

  

Estoppel Certificate

   32

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE



--------------------------------------------------------------------------------

Net Single-Tenant Office/Laboratory

   30 Watkins Mill Road/IGEN – Page ii

 

          Page


--------------------------------------------------------------------------------

24.

  

Quiet Enjoyment

   33

25.

  

Prorations

   33

26.

  

Rules and Regulations

   33

27.

  

Subordination

   33

28.

  

Surrender

   34

29.

  

Waiver of Jury Trial

   35

30.

  

Environmental Requirements

   35

31.

  

Tenant’s Remedies/Limitation of Liability

   38

32.

  

Inspection and Access

   39

33.

  

Security

   40

34.

  

Force Majeure

   40

35.

  

Brokers, Entire Agreement, Amendment

   40

36.

  

Limitation on Landlord’s Liability

   40

37.

  

Severability

   41

38.

  

Signs; Exterior Appearance

   41

39.

  

Right to Expand

   42

40.

  

Right to Extend Term

   44

41.

  

Right to Purchase Building

   46

42.

  

Roof Rights

   47

43.

  

Arbitration of Certain Matters

   48

44.

  

Miscellaneous

   49

 

© All rights reserved – Alexandria Real Estate Equities 2001

CONFIDENTIAL – DO NOT COPY OR DISTRIBUTE